         Case 1:21-cv-07493-VSB Document 1 Filed 07/30/21 Page 1 of 71




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF NEW YORK



BJ’S WHOLESALE CLUB, INC.,

             Plaintiff,
                                          COMPLAINT
    v.

KEURIG GREEN MOUNTAIN, INC.,

            Defendant.                    Jury Trial Demanded
             Case 1:21-cv-07493-VSB Document 1 Filed 07/30/21 Page 2 of 71




        Plaintiff BJ’s Wholesale Club, Inc. (“Plaintiff” or “BJ’s”) brings this action for damages

and permanent injunctive relief against Defendant Keurig Green Mountain, Inc. (formerly known

as Green Mountain Coffee Roasters, Inc., (“GMCR”) and successor to Keurig, Incorporated)

(“Keurig” or “Defendant”). Plaintiff alleges, upon knowledge to itself and its own acts, and upon

information and belief as to all other matters, as follows:

                                   NATURE OF THE ACTION

        1.       This is an action for damages and permanent injunctive relief against Defendant for

violations of Sections 1 and 2 of the Sherman Act, 15 U.S.C. §§ 1 and 2 (as amended), and Sections

3, 4, and 16 of the Clayton Act, 15 U.S.C. §§ 14, 15(a), and 26 (as amended).

        2.       Keurig has abused and is continuing to abuse its market and monopoly power to

prevent, delay, exclude, restrain, and/or suppress competition in the United States in the Single-Serve

Brewer Market (defined below) and the Compatible Cup Market (defined below) to impose supra-

competitive prices in the Compatible Cup Market. BJ’s has paid those supra-competitive prices for

K-Cups (defined below) purchased directly from Keurig.

        3.       BJ’s is a leading warehouse club operator on the East Coast of the United States. Its

clubs sell edible and non-edible grocery products, as well as general merchandise, gas and a variety

of ancillary services.

        4.       BJ’s purchased K-Cups directly from Keurig. Those K-Cups were then sold to BJ’s’

customers. From September 7, 2010, through the present (the “relevant period”), BJ’s purchased

hundreds of millions of dollars’ worth of K-Cups from Keurig, including those sold by Keurig to

BJ’s under BJ’s private label Wellsley Farms.

        5.       Keurig caused BJ’s to be damaged in the form of overcharges. BJ’s seeks redress for

overcharge damages suffered by reason of Keurig’s antitrust violations alleged herein.


                                                   2
            Case 1:21-cv-07493-VSB Document 1 Filed 07/30/21 Page 3 of 71




       6.       Overcharge damages are based on prices charged by Keurig and paid by BJ’s. These

damages are calculated by determining the difference between the price BJ’s actually paid to Keurig

for K-Cups and the price it would have paid, absent Keurig’s unlawful conduct.

       7.       Single-serve beverage brewers (“Single-Serve Brewers”) are a type of electronic

low-pressure brewer which runs hot water through a disposable, single-use portion pack containing

coffee and/or, to a far lesser extent, other hot beverage components (like tea) (“Portion Packs”) to

make beverages in small quantities (i.e., one or two-serving cups). Unlike traditional drip-coffee

brewers, Single-Serve Brewers only make one cup-sized serving at a time in less than a minute.

Consumers pay a significant premium for this: the price of traditional drip-coffee makers does not

fully constrain prices for Single-Serve Brewers, demonstrating that Single-Serve Brewers are not

reasonably interchangeable with traditional drip-coffee brewers.

       8.       While Portion Packs come in many different forms, such as cartridges, disks, cups,

or pods, a Portion Pack must be compatible with a particular Single-Serve Brewer.

       9.       During the relevant period, Keurig controlled a market share between 80 and 90

percent of the Single-Serve Brewer market in the United States (the “Single-Serve Brewer Market”).

The most popular Single-Serve Brewer is the Keurig Single-Serve K-Cup Brewer (the “K-Cup

Brewer”). Portion Packs that are compatible with the K-Cup brewer include: (i) Portion Packs sold

by Keurig under its brand name as well as those sold under its licensees’ brand names (“K-Cups”);

and (ii) Portion Packs manufactured, distributed, and sold by Keurig’s competitors for use in Keurig




                                                 3
          Case 1:21-cv-07493-VSB Document 1 Filed 07/30/21 Page 4 of 71




Single-Serve Brewers (“Competitor Cups”) (together with K-Cups, “Compatible Cups”). Below is

an illustration of a Keurig Coffee Brewer and K-Cup.




       10.     Keurig is also the dominant manufacturer, distributor, and seller of Compatible Cups,

and during the relevant period, controlled roughly 95% of the Compatible Cup market in the United

States (the “Compatible Cup Market”).

       11.     Upon information and belief, Keurig makes the overwhelming majority of its profits

and revenues in the Compatible Cup Market, and it analyzes this discrete market for competitive

purposes. Upon information and belief, the revenues associated with sales of K-Cups are

approximately four times those associated with sales of K-Cup Brewers. This is because Keurig sells

its K-Cup Brewers at or below cost and sells its K-Cups at a very high profit. Keurig sells the brewers

to create an installed base of customers. The customers, in order to use the K-Cup Brewer, must

purchase Compatible Cups. The tighter the grip on Compatible Cup sales that Keurig has, the greater

its supra-competitive profits.

       12.     Keurig’s market and monopoly power in the sale of Single-Serve Brewers and

Compatible Cups is not the result of superior business acumen. Rather, as hereinafter alleged, it



                                                  4
          Case 1:21-cv-07493-VSB Document 1 Filed 07/30/21 Page 5 of 71




results from an anticompetitive scheme to monopolize these markets and otherwise restrain trade

and exclude competition.

       13.     After being taken over by GMCR in 2006, Keurig devised and successfully

implemented a multi-dimensional scheme to exclude competition and unlawfully exploit its

monopoly even beyond September 2012—the date its key patents covering the technology for K-

Cup filters expired. The multi-dimensional anticompetitive scheme includes, without limitation,

Keurig’s blocking of competing internet sales, anticompetitive acquisitions, prosecution of sham

litigation, exclusive dealing arrangements at multiple levels across the supply and distribution chain,

disparagement of competitor products, and the introduction of the 2.0 K-Cup Brewer, Keurig’s next-

generation Single-Serve Brewer that Keurig designed specifically for Competitor Cup

incompatibility.

       14.     Blocking Internet Sales. Immediately after the merger with GMCR, Keurig

instituted measures designed to prevent online K-Cup sales through any entity other than Keurig.

       15.     Anticompetitive Acquisitions. Keurig furthered its anticompetitive campaign by

aggressively eliminating potential Compatible Cup competition through successive and increasingly

expensive acquisitions of competitors: Tully’s Coffee Corporation (2009), Timothy’s Coffees of the

World, Inc. (2009), Diedrich Coffee, Inc. (2010), and LNH Holdings, Inc. (Van Houtte) (2010).

These companies were all licensees of Keurig’s filter patents, and had the know-how and capacity

to be strong competitors to Keurig in the Compatible Cup Market after Keurig’ filter patents expired,

leaving Keurig vulnerable to competition. By acquiring these companies, Keurig nipped this

competitive threat in the bud.

       16.     Sham Litigation. In 2010, non-infringing competitors, particularly competitors

making and selling filter-less Compatible Cups, began to emerge. On October 1, 2010, just a few


                                                  5
          Case 1:21-cv-07493-VSB Document 1 Filed 07/30/21 Page 6 of 71




weeks after filter-less, non-infringing Compatible Cups first hit the shelves, Keurig sued the leading

Compatible Cup manufacturer, Sturm Foods, Inc. (“Sturm”), a subsidiary of TreeHouse Foods, Inc.

(“TreeHouse”), alleging that Sturm’s Compatible Cups infringed Keurig’s patents directed at

brewers and methods of using brewers. Keurig also alleged that Keurig’s own consumers were

infringing patents on the Keurig K-Cup Brewers by using Sturm’s Compatible Cups, and that Sturm

was liable for inducing infringement by Keurig consumers. Keurig instigated similar sham litigation

against its other primary potential competitor, JBR, Inc. (d/b/a Rogers Family Company) (“Rogers”).

Keurig’s patent cases were objectively and subjectively baseless, and were eventually dismissed, but

had their intended effect of suppressing actual and potential competition during the relevant period.

       17.     Exclusive Dealing Arrangements. On information and belief, Keurig has entered

into exclusionary arrangements with companies at multiple levels of the Compatible Cup supply and

distribution chain. These arrangements operate to exclude and suppress actual and potential

competition and have allowed Keurig to maintain its monopoly and monopoly pricing of K-Cups

during the relevant period, including after expiration of Keurig’s K-Cup patents. To maintain its

Compatible Cup monopoly into the post-patent world, Keurig has continued to increase its network

of exclusionary agreements to further impede the emergence of competition, and has substantially

foreclosed competition by, among other actions, entering into unduly restrictive exclusive dealing

arrangements with companies at multiple levels of the Compatible Cup supply and distribution

chain—from sellers of machinery used to make Compatible Cups; to sellers of Compatible Cup

components; to competitor coffee roasters and coffee brands whose coffee is used in Compatible

Cups; and to the distributors and retailers who sell and market Compatible Cups to end-user

consumers, businesses, and institutions. The terms and number of these anticompetitive agreements

cannot be justified by any purportedly pro-competitive purpose.


                                                  6
          Case 1:21-cv-07493-VSB Document 1 Filed 07/30/21 Page 7 of 71




        18.    Disparagement of Competitors. As part of its anticompetitive scheme, Keurig also

engaged in systematic dissemination of false, misleading, and disparaging statements in the

marketplace with respect to Competitor Cups. Such disparagements included, without limitation,

factually baseless claims regarding Competitor Cup quality and alleged adverse effects on Keurig

Brewer operability.

        19.    Keurig 2.0. To ensure a continuing monopoly, in 2015, Keurig launched a successor

K-Cup brewing system (the “2.0 K-Cup Brewer”), which is embedded with technology intended to

ensure that only K-Cups can be used with the 2.0 K-Cup Brewer. As prior generation K-Cup Brewers

became obsolete, Keurig intended for the 2.0 K-Cup Brewer to lock customers into purchasing only

K-Cups and lock-out competition from Competitor Cups. The announcement and introduction of the

2.0 K-Cup Brewer hindered competition by scaring off actual and potential manufacturers of

Competitor Cups. Keurig also used its launch of the 2.0 K-Cup Brewer to force manufacturers and

sellers of Competitor Cups to become Keurig licensees.

        20.    As a direct and proximate result of Defendant’s multi-dimensional anticompetitive

scheme, BJ’s has been deprived of a meaningful choice to purchase high-quality, less-expensive,

and environmentally friendly Competitor Cups and forced to pay supra-competitive prices for K-

Cups.

        21.    As a measure and reflection of the success of Keurig’s anticompetitive scheme,

Keurig repeatedly raised the price of its K-Cups throughout the relevant period, including after

Competitor Cups entered the market in 2010 and after its filter patents expired in 2012, and did not

lose any appreciable market share as a result of any of these successive price increases. These price

increases include, without limitation, a 10-15% increase in late 2010, multiple price increases in

2011, and Keurig’s August 2014 announcement of another 9% price increase effective November


                                                 7
          Case 1:21-cv-07493-VSB Document 1 Filed 07/30/21 Page 8 of 71




2014. These price increases, without the meaningful loss of market share, evidence Keurig’s

monopoly power.

       22.     Plaintiff is threatened with future harm in the form of additional overcharges, within

the meaning of Section 16 of the Clayton Act, if Keurig’s continuing scheme to monopolize is

allowed to continue unabated.

                                           THE PARTIES

       23.     Plaintiff BJ’s Wholesale Club, Inc. is a Delaware corporation with its principal place

of business in Westborough, Massachusetts. During the relevant period, BJ’s purchased hundreds of

millions of dollars’ worth of K-Cups directly from Keurig, including K-Cups sold by Keurig to BJ’s

under BJ’s private label Wellsley Farms. BJ’s is a leading warehouse club operator on the East

Coast of the United States. BJ’s clubs sell edible and non-edible grocery products, as well as general

merchandise, gas and a variety of ancillary services. From September 7, 2010 through the present,

BJ’s purchased hundreds of millions of dollars’ worth of K-Cups at artificially inflated prices directly

from Keurig.

       24.     As a direct and proximate result of Defendant’s anticompetitive conduct, Plaintiff

paid supra-competitive prices for K-Cups, was injured as a result thereof, and will continue to sustain

injury when making future purchases of K-Cups unless Defendant is enjoined from continuing such

unlawful conduct.

       25.     Defendant Keurig Green Mountain, Inc. is a corporation organized under the laws of

the State of Delaware with its principal place of business in Waterbury, Vermont. Until March 6,

2014, Keurig Green Mountain, Inc. was known as Green Mountain Coffee Roasters, Inc. (GMCR).

Defendant Keurig Green Mountain, Inc. is a subsidiary of Keurig Dr Pepper Inc.




                                                   8
          Case 1:21-cv-07493-VSB Document 1 Filed 07/30/21 Page 9 of 71




        26.     Keurig, Incorporated was a corporation organized under the laws of the State of

Delaware, with its principal place of business in Reading, Massachusetts. Keurig, Incorporated was

a wholly-owned subsidiary of GMCR, now known as Keurig Green Mountain, Inc.

        27.     Defendant Keurig Green Mountain, Inc. is the successor to Keurig, Incorporated

which, prior to its merger with and into GMCR on December 31, 2013, was a wholly-owned

subsidiary of GMCR organized under the laws of the State of Delaware with its principal place of

business in Reading, Massachusetts. On March 10, 2014, GMCR and Keurig, Incorporated

announced that they changed their names to Keurig Green Mountain, Inc.

        28.     Upon information and belief, various persons and entities that are not named as

defendants participated as co-conspirators in the violations alleged herein and have performed acts

and made statements in furtherance thereof. These other entities have facilitated, adhered to,

participated in, aided and abetted, and/or communicated with others regarding, inter alia, the alleged

conspiracy to monopolize the Single-Serve Brewer and Compatible Cup Markets. Plaintiff reserves

the right to name some or all of these entities as defendants at a later date.

        29.     On information and belief, other corporations, partnerships, or business entities,

currently unknown to Plaintiff, are co-conspirators with Keurig in its unlawful conduct.

                                  JURISDICTION AND VENUE

        30.     This action arises, in part, under Section 16 of the Clayton Act, 15 U.S.C. § 26, to

prevent and restrain violations of Sections 1 and 2 of the Sherman Act, 15 U.S.C. §§ 1, 2, and Section

3 of the Clayton Act, 15 U.S.C. § 14; and under Section 4 of the Clayton Act, 15 U.S.C. § 15, to

compensate Plaintiff for its damages, including treble damages. This Court has jurisdiction over

Defendant pursuant to Sections 4 and 12 of the Clayton Act, 15 U.S.C. §§ 15(a) and 22 and pursuant

to 28 U.S.C. §§ 1331, 1337.


                                                    9
         Case 1:21-cv-07493-VSB Document 1 Filed 07/30/21 Page 10 of 71




        31.     This Court has personal jurisdiction over Defendant pursuant to Section 12 of the

Clayton Act, 15 U.S.C. § 22.

        32.     The Court has personal jurisdiction with respect to any entity which regularly does

and solicits substantial business in this District with BJ’s and others, either directly or through

intermediaries, is continuously and systematically present in this District, and has established

minimum contacts with this District. Here, Defendant is registered to do business in the State of New

York, maintains a registered agent for service of process in New York, maintains a distribution center

in New York, and banks with financial institutions in New York. Defendant is therefore at home in

this District. Furthermore, Keurig, either directly or through the ownership and/or control of its

subsidiaries, inter alia: (i) transacted business in this District; (ii) directly or indirectly sold or

marketed substantial quantities of K-Cup Brewers and K-Cups in this District to BJ’s and others;

(iii) had substantial aggregate contacts in this District; and (iv) was engaged in an illegal,

anticompetitive scheme to monopolize the Single-Serve Brewer Market and Compatible Cup

Market, that was directed at, and had a direct, substantial, reasonably foreseeable and intended effect

of causing injury to the business or property of persons and entities residing in, located in, or doing

business in this District, including BJ’s. Together, these substantial contacts with this District would

not offend the traditional notions of fair play and substantial justice.

        33.     Venue is also proper in this District pursuant to Sections 4 and 12 of the Clayton Act,

15 U.S.C. §§ 15(a) and 22 and 28 U.S.C. § 1391(b), (c) and (d) because Keurig can be found in and

transacts substantial business in this District and a substantial part of the events or occurrences giving

rise to the claims alleged occurred in this District.




                                                   10
          Case 1:21-cv-07493-VSB Document 1 Filed 07/30/21 Page 11 of 71




                                    INTERSTATE COMMERCE

        34.      Keurig manufactures, markets, and sells K-Cup Brewers and K-Cups in the United

States in a continuous and uninterrupted flow of interstate commerce, including in this District.

        35.      Keurig’s business substantially affects interstate commerce in the United States,

affects a substantial volume of trade and commerce in each state and territory of the United States,

and has caused and continues to cause a substantial amount of economic harm and antitrust injury to

the citizens of each state and territory of the United States.

        36.      Upon information and belief, Keurig has manufacturing and distribution operations

throughout the United States and sells and/or distributes K-Cup Brewers and K-Cups throughout the

United States.

        37.     Keurig stated in its 2013 SEC Form 10-K:
        For fiscal 2013, approximately 92% of our consolidated net sales was attributed to
        the combination of portion packs and Keurig® Single cup brewers and related
        accessories. Fiscal 2013 net sales of $4,358.1 million were comprised of $3,187.3
        million portion pack net sales, $827.6 million Keurig® Single Cup Brewer and
        accessories net sales and $343.2 million of other product net sales such as whole
        bean and ground coffee selections in bags, fractional packages, and cans, as well as
        cups, lids and ancillary items to our customers primarily in the U.S. and Canada.1

        38.      Keurig stated in its 2015 SEC Form 10-K:

        For fiscal 2015, approximately 95% of our consolidated net sales were attributed to
        the combination of hot system brewer pods and Keurig® hot system brewers and
        related accessories. Fiscal 2015 net sales of $4,520.0 million were comprised of
        $3,645.1 million pod net sales, $632.6 million Keurig® beverage system and
        accessories net sales and $242.3 million of other product net sales such as whole
        bean and ground coffee selections in bags, fractional packages, and cans, as well as
        cups, lids and ancillary items to our retail customers primarily in the U.S. and
        Canada.2




1
  GMCR 2013 Annual Report, http://investor.keuriggreenmountain.com/static-files/4da6b7f8-5b0d-48cb-b72a-
55b06e85b047 (“GMCR 2013 10-K”) at p. 9
2
  GMCR 2015 Annual Report, http://investor.keuriggreenmountain.com/static-files/d755b7a7-2a89-4030-b4f8-
174d89b1aa86 (“GMCR 2015 10-K”) at p. 6.

                                                     11
             Case 1:21-cv-07493-VSB Document 1 Filed 07/30/21 Page 12 of 71




        39.      Keurig’s headquarters, executive offices, production, distribution, manufacturing,

and research facilities are centralized in Vermont and large offices, manufacturing and distribution

facilities are also located across the country.

        40.      Keurig’s activities, as alleged herein, were within the flow of, were intended to, and

did have a substantial effect on United States interstate commerce.

        41.      The unlawful anticompetitive conduct detailed herein impacted and harmed

competition and purchasers in every state and territory of the United States. Keurig’s anticompetitive

conduct substantially affected trade and commerce and caused Plaintiff to pay supra-competitive

prices for K-Cups.

                                      RELEVANT MARKETS

        I.     Relevant Product Markets

        42.      There are two relevant product markets in which to evaluate Defendant’s

anticompetitive conduct: (1) the Single-Serve Brewer Market, and (2) the Compatible Cup Market.

Keurig tracks market shares in the Compatible Cup Market to analyze its K-Cup market share for

competitive purposes. In the alternative to the Compatible Cup Market, Keurig’s anticompetitive

conduct also affects the Portion Pack Market used in all Single-Serve Brewers more generally.

        43.      In each of these Relevant Markets, Keurig maintains monopoly power evident by

supra-competitive prices and market dominance.

                   A.   The Single-Serve Brewer Market

        44.      The Single-Serve Brewer Market encompasses the design, manufacture, and sale of

Single-Serve Brewers.

        45.      Single-Serve Brewers are functionally distinct from other methods of making or

procuring coffee and offer unique convenience, efficiency, and versatility that traditional drip coffee

                                                  12
          Case 1:21-cv-07493-VSB Document 1 Filed 07/30/21 Page 13 of 71




makers and other brewing devices do not offer. Consequently, lower cost traditional drip coffee

makers and other brewing devices do not meaningfully constrain prices for Single-Serve Brewers.

        46.      Consumers do not consider other coffee brewing devices to be reasonably

interchangeable with Single-Serve Brewers for the purposes for which Single-Serve Brewers are

used. Single-Serve Brewers offer unique convenience and efficiency that traditional drip coffee

makers do not, including that: (i) the coffee is prepared fresh in around or under one minute; (ii) the

coffee does not sit in the pot and become bitter; (iii) there is no need for consumers to grind beans,

measure coffee, use a separate filter, or clean up after brewing the beverage; and (iv) it allows

multiple coffee drinkers in the same home or office not to agree on a particular flavor or even brand

of coffee, and instead permits each person to choose based upon his/her tastes and preference.

        47.      These distinguishing attributes are important to consumers. An early study by Keurig

found that 88% of consumers preferred Single-Serve Brewers because of their convenience, quick-

brewing, ease of use, and minimal clean up, and reported that these features were sources of “the

most dissatisfaction with current home brewing systems.” 3 Another study in 2012 reaffirmed

consumers’ convenience preference.4 Finally, “a web-based survey of daily coffee drinkers found

that the ‘main differentiating factor [of Single-Serve Brewers from other brew methods] revolved

around the speed of brewing a cup of coffee’” and that “‘second highest importance was the

convenience of no preparation or clean-up.’”5 These studies show that purchasers do not consider

other products to be reasonably interchangeable with Single-Serve Brewers for the purposes for

which Single-Serve Brewers are used.




3
  See Cravens, David W. and Nigel F. Piercy, Strategic Marketing, at Case 6-7 (10th ed. McGraw Hill Irwin 2012).
4
  See “Coffee Drinkers Like Their Joe One Cup At A Time,” Mintel, (Jan. 30, 2012) (reporting 79% of respondents
preferred Single-Serve Brewers because of their convenience).
5
  Id. (citing Cravens, at Case 6-7).

                                                       13
          Case 1:21-cv-07493-VSB Document 1 Filed 07/30/21 Page 14 of 71




        48.      As a result of these significant and unique attributes, lower cost traditional drip coffee

makers do not fully constrain prices for Single-Serve Brewers. In fact, Single-Serve Brewers do not

exhibit strong, positive cross-elasticity of demand with respect to price as to traditional drip coffee

makers. While traditional drip coffee makers are frequently sold around a price point of

approximately $30 to $35, Single-Serve Brewers typically cost anywhere from $80 to several

hundred dollars. Consumers are willing to pay a premium for Single-Serve Brewers over the price

of traditional drip coffee makers.6

        49.      Despite this significant price difference, the share of Single-Serve Brewers has risen

unconstrained by the cheaper prices of traditional drip brewers. In 2013, Single-Serve Brewer sales

revenue in the U.S. were approximately $900 million, with the Single-Serve Brewer Market growing

at a rate of 7% per annum.7 Meanwhile, the traditional-drip coffee brewer market has remained

relatively stagnant. A small but significant, non-transitory price increase for Single Serve Brewers

would not have caused a loss of sales to traditional drip coffee makers to make such a price increase

unprofitable.

        50.      The growth of the Single-Serve Brewer market continued after JAB Holding

Company took Keurig private in 2016, with Keurig Single-Serve Brewers in 20% of U.S. households

by January 2018, up from 17% U.S. household penetration two years prior.8

        51.      Additionally, Single-Serve Brewers do not compete in the same market as prepared

coffee purchased at a retail outlet such as coffee shops where beverages are prepared on the spot for


6
  See, e.g., Declaration of Jon Rogers In Support of Plaintiffs’ Motion For A Preliminary Injunction (1:14-md-
02542-VSB-HBP, D.E. 86) (“Rogers Decl.”) at ¶ 4.
7
  “Hot Beverages Appliance Drivers,” The NPD Group (May 22, 2013 Press Release),
http://www.npd.com/wps/portal/npd/us/news/press-releases/the-npd-group-reports-on-home-beverage-appliance-
growth-drivers/.
8
  “Dr Pepper Snapple and Keurig Green Mountain to Merge, Creating a Challenger in the Beverage Industry with a
World-Class Portfolio of Iconic Brands and an Unrivaled Nationwide Distribution Capability,” Dr Pepper Snapple
Group Financial News (Jan. 29, 2018), http://investor.drpeppersnapplegroup.com/financial-news?item=321

                                                       14
          Case 1:21-cv-07493-VSB Document 1 Filed 07/30/21 Page 15 of 71




customers. The functionality of a single-serve drip maker is simply not replaceable by prepared

coffee, because (among other distinguishing features), unlike the Single-Serve Brewers, buying

prepared coffee at retail shops requires a person to leave their house or office and travel to a shop—

each and every time they desire a coffee beverage.

        52.      Available evidence bears this out. If Single-Serve Brewers and coffee shops were in

the same market, shares of coffee consumed outside of the home should have plunged as the share

of Single-Serve Brewers has escalated. They have not. Rather, the share of coffee consumed outside

of the home has remained at around 20% over the last fifteen years, and in fact, increased after

Keurig’s introduction of the Single-Serve Brewer in 2004.9 Single-Serve Brewers do not exhibit

positive strong, cross-elasticity of demand with respect to price as to prepared coffee available from

retail shops.

        53.      Bart Becht, one of the partners of JAB Holding Company, the European private

investment group that took Keurig private in 2016, has reaffirmed that coffee shops are a separate

market, stating in an interview with the Wall Street Journal that “The fight is not with Starbucks,...

The competitor... is Nestle.”10

        54.      Even if there were functional similarities between Single-Serve Brewers and

traditional drip coffee brewers or prepared coffee from retail shops, they would be insufficient to

permit inclusion of those products in the same relevant market with Single-Serve Brewers. To be an

economic substitute for antitrust purposes, a functionally similar product must also exert sufficient

9
  See International Coffee Counsel, “Trends in Coffee Consumption in Selected Importing Countries,” at p. VII-11
(Sept. 14, 2012), http://tinyurl.com/n26halr; International Coffee Council, “World Coffee Trade (1963-2013): A
Review of the Markets, Challenges and Opportunities Facing the Sector,” at p. 29 (Feb. 24, 2014),
http://tinyurl.com/ojnvzqt; Daily Coffee News “Current Coffee Consumer Trends: Inside the NCA’s 2018 Report,”
(March 21, 2018) https://dailycoffeenews.com/2018/03/21/current-coffee-consumer-trends-inside-the-ncas-2018-
report/ (“79 percent of people drinking coffee within the past day brewed coffee at home, compared to 75 percent in
2017 and 84 percent in 2012”).
10
   Zeke Turner and Julie Jargon, The Secretive Company that Pours America’s Coffee, THE WALL STREET JOURNAL,
(Mar. 7, 2018) https://www.wsj.com/articles/the-secretive-company-that-pours-americas-coffee-1520440633.

                                                        15
            Case 1:21-cv-07493-VSB Document 1 Filed 07/30/21 Page 16 of 71




pressure on the prices and sales of another product, so the price of that product cannot be maintained

at levels that would be maintained in a competitive market. But as alleged above, neither traditional

drip coffee nor prepared coffee from retail stores have taken away sufficient sales from Single-Serve

Brewers to constrain prices on Single-Serve Brewers, including those sold by Keurig.

                           1. Keurig Single-Serve Brewers

           55.     Keurig designs, manufactures, markets, and sells a variety of Single-Serve Brewers

under the brand name Keurig®, including K-Cup® Brewers, Vue® Brewers, and Rivo® Brewers,

each of which uses a different type of Portion Pack that is incompatible with other Single-Serve

Brewers.11

           56.     In addition to the Single-Serve Brewers manufactured by Keurig, upon information

and belief, Keurig also licenses Single-Serve Brewer technology to Mr. Coffee®, Cuisinart®, and

Breville®, among other brands.

           57.     Keurig markets its Single-Serve Brewers for use in the “At-Home” or “Away-From-

Home” segments (defined herein).

           58.     These Single-Serve Brewers are sold for a range of prices. For example, the Keurig®

K45 Elite Brewing System was priced at $119.99 in 2015, and the Keurig K-Elite Single Serve

Coffee Maker sold for $149.99–$169.99 in 2018; the Mr. Coffee KG2 brewer for home use was

priced at $89.95 in 2015, and the Mr. Coffee BVMC-SC100-2 Single-Serve Coffee Maker, Black

With Silver Panel was priced at $59.99 in 2018; while the Breville brewer for home use had been

priced at $249.95 in 2015.

           59.     Apart from its K-Cup Brewers, Keurig also sold Vue Brewers that use a different

type of Portion Pack, known as “Vue Packs,” which are shaped differently than K-Cups. The Vue


11
     Vue Portion Packs were made compatible with the 2.0 K-Cup Brewer.

                                                       16
          Case 1:21-cv-07493-VSB Document 1 Filed 07/30/21 Page 17 of 71




Brewer is not compatible with K-Cups, and Vue Packs cannot be used in pre-2.0 K-Cup Brewers.

Keurig has discontinued its Vue Brewers.

        60.     Keurig also offered the Rivo cappuccino and latte brewer, which was marketed for

home use. This brewer “exclusively uses Rivo® Packs,” which, again, are shaped differently than

K-Cups and are not compatible with K-Cup Brewers. K-Cups, therefore, cannot be used in Rivo

brewers. Keurig has discontinued its Rivo brewers.

        61.     In Q1 2013, Vue Brewers and Vue Portion Packs accounted for less than 1% of

Keurig’s total net sales,12 while Rivo, Keurig’s single-serve espresso machine, addressed an even

smaller segment of the market and therefore accounted for only a fraction of Keurig’s sales.13 The

Keurig monopoly in the Single-Serve Brewer Market (discussed herein) is based almost entirely on

its sale of its K-Cup brewers.

                        2. Single-Serve Brewers Manufactured By Other Companies

        62.     Additional Single-Serve Brewers aside from those manufactured by Keurig include

Mars, Inc.’s “Flavia®,” Bosch’s “Tassimo®,” Philips Electronics N.V’s “Senseo®,” Nestle’s

“Nespresso®,” and Starbucks’ “Verismo®.”

        63.     Keurig recognizes in its internal documents and agreements with third parties that

Keurig primarily competes for brewer sales with the few other companies that also produce non-

Keurig Single-Serve Brewers that brew a variety of hot beverages (such as tea, hot cocoa,

cappuccinos, and other hot beverages, in addition to coffee) using a low-pressure brewing method,

rather than other types of brewers that brew only coffee and/or espresso (which requires a high-

pressure brewing method) using either a hopper to store coffee beans or a drip brewing system.


12
   See Seth Golden, “Green Mountain Coffee Roasters Q4 2013 Earnings Preview,” Seeking Alpha (Nov. 18, 2013),
https://seekingalpha.com/article/1846212-green-mountain-coffee-roasters-q4-2013-earnings-preview.
13
   See GMCR – Q2 Earnings Call. Tr. (Dated May 8, 2013) at p. 19.

                                                     17
          Case 1:21-cv-07493-VSB Document 1 Filed 07/30/21 Page 18 of 71




        64.     For example, in Keurig’s agreements prohibiting competitor coffee roasters and

brands from participating in “competing systems,” Keurig explains that “competing systems” have

the following characteristics: (1) “A brewing chamber designed to be pierced during the brewing

process to allow hot water in and the brewed beverage out;” and (2) “A pressurized brewing process

that takes place at pressures less than 30 psi inside the brewing chamber” (“Competitive Brewers”).14

        65.     Keurig’s agreements further provide examples of brewers that Keurig admits are —

and are not — “competing systems.” Specifically, Keurig admits that:
                Examples of ... systems that would be competitive include single-cup
                portion-pack coffee systems such as those manufactured by Flavia,
                Kenco and Braun (the Tassimo system). Examples of systems that
                would not be competitive are hopper-based single-cup coffee
                systems such as those manufactured by Filterfresh and Brio and
                espresso pod-based systems such as Illy pod espresso machines,
                Café Espresso and 123spresso systems.15

        66.     Prices across these Single-Serve Brewers can vary by as much as several hundred

dollars. The majority of Single-Serve Brewers are priced at or above around $80. Keurig priced its

2.0 K-Cup Brewers even higher than the average Single-Serve Brewer, at $149.99 (for the K350

Brewer), $169.99 (for the K450 Brewer), and $199.99 (for the K550 Brewer).

        67.     The market shares of these non-Keurig Single-Serve Brewers are fragmented and,

collectively, represent a small share of the Single-Serve Brewer Market. Upon information and

belief, in 2015, Keurig dominated this market, controlling at least 88% of the market.

                   B. The Compatible Cup Market

        68.     The second relevant product market in which to evaluate Keurig’s anticompetitive

conduct is the market for the design, manufacture, and sale of Compatible Cups.


14
   See ECF No. 237-2 at 2, Exhibit B to Direct Purchaser’s Second Amended Class Action Complaint, (attaching
Am. And Restated Purchase and License Agreement by and among [Keurig] and Caribou Coffee Company, Inc., at
§ 5 (dated Dec. 20, 2011)) (“2011 Caribou Agreement”)
15
   See 2011 Caribou Agreement § 5 (emphasis added).

                                                     18
          Case 1:21-cv-07493-VSB Document 1 Filed 07/30/21 Page 19 of 71




        69.      Keurig has itself acknowledged, in statements to the public and investors, that the

Compatible Cup Market is distinct from the Portion Pack Market, discussed below, in that

Compatible Cups do not face competition for use in K-Cup Brewers from Portion Packs that are

incompatible with the K-Cup-format.

        70.      Indeed, the Compatible Cup Market, as opposed to the broader Portion Pack Market,

is the market in which Keurig tracks market share of K-Cups for competitive purposes.16

        71.      The Compatible Cup Market is also distinct from the market for the sale of bagged

coffee or other types of packaged beverages. As numerous articles have detailed, the price of coffee

delivered by K-Cups is extremely high. The New York Times has noted that “Folgers [K-Cups],

with 8 grams per capsule, work[] out to more than $50 a pound,” which is “even more expensive

than all but the priciest coffees sold by artisanal roasters, the stuff of coffee snobs.”17

        72.      The ability to increase K-Cup prices above their competitive levels has not been

reasonably constrained by the price of ground coffee sold to consumers. Keurig itself has stated that

its K-Cups cost 167% more per serving than bagged coffee.

        73.      The price-per-pound of coffee contained in K-Cups and other Portion Packs is nearly

five times greater than that of ground coffee. This has been the case because consumers who utilize

Single-Serve Brewers and Compatible Cups generally find such packs to be substantially more

convenient and desirable as compared with the brewed coffee from other formats. Thus, were K-

Cups or other Portion Packs competitively priced, consumers who own a Single-Serve Brewer would

generally not substitute away from its use in favor of other formats in reaction to a small but

significant rise in the price for the corresponding Portion Packs.


16
   See GMCR, FQ1 2014 Earnings Call Tr. at 15 (Feb. 5, 2014).
17
   Oliver Strand, With Coffee, the Price of Individualism Can Be High, The New York Times (Feb. 7, 2012)
https://www.nytimes.com/2012/02/08/dining/single-serve-coffee-brewers-make-convenience-costly.html.

                                                        19
             Case 1:21-cv-07493-VSB Document 1 Filed 07/30/21 Page 20 of 71




           74.     While the commodity price of coffee has a direct effect on the price of ground coffee,

it does not have the same effect on the price of Compatible Cups, further demonstrating that

Compatible Cups do not compete with ground coffee.

           75.     Portion Packs in general have experienced dramatic growth despite the fact that they

are far more expensive than traditional coffee. “[D]emand for GMCR’s [Keurig’s] K-Cups is still

growing at a healthy 15% [year-over-year] clip.”18

           76.     For the owner of any given Single-Serve Brewer, the selection of Portion Packs is

limited by brewer compatibility. The difference in Single-Serve Brewer designs means that Portion

Packs developed for one type of Single-Serve Brewer will not typically work with another. For

example, flat pod-style Portion Packs designed for use in the Senseo brewer and “T-Discs” designed

for use in the Tassimo brewer will not work in a Keurig brewer.19 Accordingly, Portion Packs

designed for non-Keurig Single-Serve Brewers are not reasonably interchangeable with K-Cups for

Keurig Single-Serve Brewers.

           77.     Because the demand for Portion Packs is dependent upon the type of machine the

buyer is using, Compatible Cups that can be used with a K-Cup brewer do not directly compete

with Portion Packs that are not compatible with those Brewers.

           78.     Upon information and belief, Keurig tracks market share in the Compatible Cup

Market to analyze its K-Cup market share for competitive purposes.

           79.     Companies that manufacture or sell Competitor Cups offer prices that are

substantially lower than K-Cups and, hence, appeal to large numbers of price-conscious businesses

and consumers.



18
     Northcoast Research. “GMCR Depp-Dive: $5.00 of EPS in FY 14 Not a Stretch.” at p. 3 (Dec. 6, 2013).
19
     See Gabelli and Company, “The Global Coffee Industry – Growth (Still) Brewing,” at pp. 7-8 (May 9, 2013).

                                                         20
          Case 1:21-cv-07493-VSB Document 1 Filed 07/30/21 Page 21 of 71




        80.      Competitor Cups are typically priced at least 15% to 25% less than the K-Cups

produced or licensed by Keurig.20 For example, Nielsen data collected from chain and independent

grocery stores with annual sales exceeding $2 million for the 52-week period ending in July 2014,

demonstrated that Keurig’s K-Cups (excluding those marketed under Keurig’s licensing

agreements) are on average 16% more expensive than the Rogers’ Competitor Cup, and that Keurig-

licensed K-Cups and Portion Packs are priced even higher.

        81.      Barriers to entry for the Compatible Cup Market are high and challenging for

potential entrants. Potential entrants to the Compatible Cup Market cannot easily manufacture their

own Single-Serve Brewers to accommodate their Competitor Cups because Keurig has a number of

patents covering the technology in its Single-Serve Brewers.21 Such a manufacturing effort would

require successful research and development efforts, large commitments of sunk costs, and

significant capital expenditures.

        82.      Additionally, as discussed herein, potential entrants are further restrained from

entering the Compatible Cup Market because Keurig has entered into exclusionary agreements with

suppliers of the machinery and components used to make Compatible Cups. These agreements have

restricted the ability of competitors to purchase machinery and inputs needed to compete with

Keurig in the Compatible Cup Market.

        83.      Small but significant non-transitory increases in the price of Compatible Cups do

not significantly increase demand for T-Discs, pods, or other types of Portion Packs that are not

compatible with a K-Cup Brewer. The reason for this is that most consumers of Compatible Cups


20
   See, e.g., Green Mountain FQ12014 Earnings Call Tr. (Green Mountain admitting that Competitor Cups “came in
at mostly 15 to 25% lower prices”), https://seekingalpha.com/article/1997961-green-mountain-coffee-roasters-ceo-
discusses-f1q-2014-results-earnings-call-transcript.
21
    See, e.g., Keurig Green Mountain, Inc. v. Touch Coffee & Beverages, LLC, Civil Action No. 1:16-cv-10142 D.E. 1
Complaint and Jury Demand at 1 (D. Mass. Feb. 1, 2016) (asserting Keurig’s U.S. Patent Number 6,655,260 and noting
Keurig’s “numerous patents covering a wide range of innovations in the single-serve beverage space.”).

                                                        21
            Case 1:21-cv-07493-VSB Document 1 Filed 07/30/21 Page 22 of 71




own or otherwise utilize a K-Cup Brewer, and are sufficiently locked in to its use and find it

impractical to substitute incompatible Portion Packs (as such substitution would necessarily require

the added purchase of a non-K-Cup Brewer). The prices of T-Discs, pods, or other Portion Packs

that are incompatible with K-Cup Brewers do not reasonably constrain the price of Compatible

Cups. Consumers, therefore, do not consider incompatible Portion Packs to be reasonably

interchangeable with Compatible Cups.

                         1.     The At-Home Market Segment

          84.     The Compatible Cup Market includes at least two large market segments, including

one covering Compatible Cups purchased by consumers for use at home in their K-Cup Brewers

(“At-Home Market Segment”), and one covering Compatible Cups purchased for use outside the

home (the “Away-From-Home Market Segment”).

          85.     The At-Home Market Segment is a multi-billion-dollar annual market. As of 2013,

over 15 million U.S. households had a Keurig Single-Serve Brewer in the At-Home Market

Segment.22

          86.     Portion Packs are generally distributed to customers in the At-Home Market Segment

through retailers, grocers, and online commerce.23

                         2.     The Away-From-Home Market Segment

          87.     K-Cups are also consumed outside of consumers’ homes at, among other places,

convenience stores, food service, workplace, higher education, and hospitality locations.

          88.     Upon information and belief, in 2015 the Away-From-Home Market Segment was a

$600 million to $1 billion-dollar annual market.



22
     GMCR 2013 10-K at p. 2.
23
     Rogers Decl. at ¶ 11.

                                                   22
            Case 1:21-cv-07493-VSB Document 1 Filed 07/30/21 Page 23 of 71




           89.   Portion packs are distributed to consumers in the Away-From-Home market almost

exclusively through office supply distributors and food-service management companies.24

           90.   Keurig provides Single-Serve Brewers to “Office Coffee Services” customers (the

Office Coffee Services Market Segment”), which is part of the Away-From-Home Market Segment.

           91.   Upon information and belief, the Office Coffee Services Market Segment was

estimated to account for $175 million to $250 million worth of Keurig’s sales.

                    C. The Portion Pack Market (in the alternative to the Compatible Cup
                       Market)

           92.   Instead of using Compatible Cups, some Single-Serve Brewers use Portion Packs

that do not fit in K-Cup Brewers and have a different shape than Compatible Cups. For example,

Hamilton Beach’s Gevalia brewer and Philips Electronic N.V.’s Senseo brewer use a flat pod-style

Portion Pack, and Bosch’s Tassimo brewer utilizes a disc-like Portion Pack referred to as a T-Disc.

Once a consumer purchases a K-Cup Brewer, that consumer generally cannot use other types of

Portion Packs in the K-Cup Brewer. Thus, consumers do not view T-Discs or flat pod-style Portion

Packs as reasonably interchangeable with Compatible Cups for use in K-Cup Brewers.

           93.   Because Portion Packs that do not work in K-Cup Brewers are not reasonably

interchangeable for the use of Compatible Cups in Single-Serve Brewers, the Compatible Cup

Market is the appropriate relevant market in which to evaluate the harm caused by Keurig’s unlawful

and anticompetitive conduct to competition for the manufacturing, licensing, and sale of Portion

Packs that compete with K-Cups, i.e., Competitor Cups.

           94.   But even across a broader alternative market for the design, manufacture, and sale of

all Portion Packs that are used in all Single-Serve Brewers, Keurig’s unlawful and anticompetitive



24
     Id.

                                                  23
                Case 1:21-cv-07493-VSB Document 1 Filed 07/30/21 Page 24 of 71




conduct harms competition because the K-Cup format is by far the most dominant Portion Pack

format and Keurig controls the dominant share of Portion Packs, as well as Compatible Cups.

           95.      Keurig possessed and exercised monopoly power over the Portion Pack Market.

           96.      Keurig’s share of the Portion Pack market has risen as a result of striking deals with

many private label and unlicensed brands. While Keurig controlled approximately 73% of the

Portion Pack Market in early 2014, Keurig’s lucrative deals with major former competitors like

Peet’s Coffee and The Kraft Heinz Company has strengthened its share of the Compatible Cup

Market and therefore, by implication, the Portion Pack Market as well.

           97.      For the same reasons discussed above, the Portion Pack Market is a distinct economic

market that is not constrained by other forms of hot beverages, such as those prepared from ground

coffee, and Keurig has monopoly power over the Portion Pack Market.25

           98.      Using its monopoly in the Single-Serve Brewer Market, Keurig is able to influence

and control the Portion Packs Market.

           99.      The same significant barriers to entry explained above with regard to the Compatible

Cup Market are equally applicable to the Portion Packs Market, including large capital expenditures

and significant technological and design skill and experience required for the mass production of

Portion Packs.

          II.     Geographic Market

           100.     The relevant geographic market is the United States. Single-Serve Brewers,

Compatible Cups, and Portion Packs are all sold throughout the United States. Much of the sales

activity in the Single-Serve Brewer Market, Compatible Cup Market, and Portion Pack Market

occurs through nationwide channels, including Keurig itself and nationwide retailers that maintain a


25
     See supra Relevant Markets, I(B).

                                                     24
          Case 1:21-cv-07493-VSB Document 1 Filed 07/30/21 Page 25 of 71




strong online presence. National chain retailers that carry K-Cup Single-Serve Brewers, Compatible

Cups, and Portion Packs include, without limitation, Walmart, Costco, Best Buy, Target, Staples,

and Bed Bath & Beyond.

        101.     To compete effectively within the United States, Compatible Cup manufacturers and

sellers need distribution assets and relationships within the United States. Compatible Cup

manufacturers and sellers located outside of the United States that lack such assets and relationships

are unable to constrain the prices of Compatible Cup manufacturers and sellers that have such

domestic assets and relationships.

                                          MONOPOLY POWER

        102.     Keurig has improperly obtained and used its monopoly power to control the Single-

Serve Brewer Market and the Compatible Cup (or in the alternative, the Portion Pack Market).

Keurig has the power to control prices and exclude competition in both the Single-Serve Brewer

Market and in the Compatible Cup Market (or in the alternative, Portion Pack Market), including the

At-Home and Away-From-Home segments.

           I.    Keurig Has Monopoly Power In The Single-Serve Brewer Market

        103.     Keurig dominates the Single-Serve Brewer Market, making it unlikely any new

entrant could gain meaningful share.

        104.     In November 2013, Keurig reported that, in fiscal year 2013 alone, Keurig sold

approximately 10.6 million Single-Serve Brewers.26 On a March 6, 2014 Shareholder’s Conference




26
  Green Mountain Coffee Roasters Reports Full Fiscal year and Fourth Quarter Fiscal 2013 Results (Nov. 20, 2013
Press Release), http://investor.keuriggreenmountain.com/news-releases/news-release-details/green-mountain-coffee-
roasters-reports-full-fiscal-year-and

                                                       25
          Case 1:21-cv-07493-VSB Document 1 Filed 07/30/21 Page 26 of 71




Call, Keurig’s President and CEO Brian Kelley reported that Keurig had “now sold more than 20

billion portion packs [and] more than 35 million brewers.”27

        105.     As of September 2013, Keurig’s Single-Serve Brewers were among the top four best-

selling coffeemakers in the United States by dollar volume.28

        106.     In the first quarter of 2014, Keurig had already sold a record 5.1 million Single-Serve

Brewers.29

        107.     Despite market hurdles, Keurig was the dominant retailer of Single-Serve Brewers

from 2011 to 2016 throughout North America, selling dozens of times the volume of its two largest

competitors combined by units sold.30 During this time period, Keurig’s largest competitor, Nestle,

did not sell even 1/10th of the units sold by Keurig in North America.31

        108.     Keurig has the power to exclude competition in the Single-Serve Brewer Market.

Keurig has unlawfully exercised its power to exclude competition in the Single-Serve Brewer

Market by coercing distributors and retail customers to enter into exclusive agreements, which

require that only Keurig Single-Serve Brewers be sold or used by these entities.

        109.     Barriers to entry are high and formidable for any potential entrant into the Single-

Serve Brewer Market. Keurig still holds patents that cover its Single-Serve Brewers. Successful

entry into the Single-Serve Brewer Market requires substantial technological know-how, research

and design capabilities, and capital investment. Moreover, retailers are reluctant to stock Single-

27
   Green Mountain Coffee Roasters’ CEO Hosts Annual Meeting of Shareholders (Transcript) (Mar. 6, 2014),
http://seekingalpha.com/article/2073423-green-mountain-coffee-roasters-ceo-hosts-annual-meeting-of-
shareholderstranscript at p. 5.
28
   See GMCR 2013 10-K at p. 8.
29
   Green Mountain Coffee Roasters Reports First Quarter Fiscal Year 2014 Results Including a Record 5.1 Million
Keurig Brewers Sold in the Period (Feb. 5, 2014 Press Release),
https://www.businesswire.com/news/home/20140205006477/en/Green-Mountain-Coffee-Roasters-Reports-Quarter-
Fiscal.
30
   Matthew Barry, Keurig’s Dominance Is Proving a Hindrance To Pod Coffee Expansion in North America
Euromonitor International (April 23, 2017), https://blog.euromonitor.com/2017/04/keurigs-dominance-proving-
hindrance-pod-coffee-expansion-north-america.html
31
   Id.

                                                      26
             Case 1:21-cv-07493-VSB Document 1 Filed 07/30/21 Page 27 of 71




Serve Brewers unless the Portion Packs they use are readily and widely available. Portion Packs

that are compatible with any particular Single-Serve Brewer are not widely available unless the

corresponding brewer is popular. In light of the foregoing, potential market entrants face a

substantial competitive disadvantage vis-à-vis established Single-Serve Brewer suppliers.

       II.     Keurig Has Monopoly Power In The Compatible Cup Market

        110.     Keurig dominated the Compatible Cup Market during the relevant period,

maintaining a market share in excess of 80%. In February 2014, Keurig’s President and CEO, Brian

Kelley, admitted during a conference call with financial analysts that Keurig controlled 86% of the

Compatible Cup Market.32 The remaining 14% of the Compatible Cup Market was composed of

sellers of unlicensed and private label Competitor Cups. In an effort to reclaim its market share,

which started at 100% when its patents expired, Keurig reinforced its anticompetitive scheme by,

among other actions, furthering its web of exclusionary arrangements through the Compatible Cup

supply and distribution chain.

        111.     Keurig has also entered into agreements with other coffee roasters and beverage

brands to license the right to manufacture, distribute, and/or sell K-Cups through its distribution

channels bearing the trademarks of various major players in the coffee industry, such as Starbucks,

Kraft, Peet’s, Dunkin’ Donuts, Smucker, and the Coffee Bean & Tea Leaf, using those brand owners’

marks. As of November 2014, Keurig either owned or licensed some 49 brands. By 2018, that figure

had risen to more than 75 “owned, licensed and partner brands in the Keurig system.”33




32
  See GMCR, FQ1 2014 Earnings Call Tr. at 15 (Feb. 5, 2014) (“We had 100% of the system ... and all of a
sudden we have 86% ....”); see also Citi Report, DD’s K-Cup Corner v8.13 at 2 (July 18, 2013) (noting Keurig
controlled 92% of the K-Cup market in 2013).
33
   Richard Craver, Krispy Kreme parent company plans to combine Keurig with Dr Pepper Snapple, Winston-Salem
Journal (Jan. 30, 2018), https://www.greensboro.com/business/local_business/krispy-kreme-parent-company-plans-
to-combine-keurig-with-dr/article_54f3b9a3-ca5e-5d89-9b9e-efa8ad1d346b.html

                                                      27
           Case 1:21-cv-07493-VSB Document 1 Filed 07/30/21 Page 28 of 71




         112.     Keurig exercises control over, and benefits from the sale of, licensed K-Cups, making

the sale of licensed K-Cups essentially equivalent from Keurig’s perspective to the sale of Keurig’s

K-Cups. As Keurig Spokeswoman Katie Gilroy described, Keurig is “indifferent as to whether [it

is] selling [its] own brand or a licensed pack.” Indeed, when Keurig reports its market share numbers,

it typically includes its licensees in reported Keurig share numbers.

         113.     Keurig was taken private in 2016 by the European investment company JAB Holding,

which historically does not release sales figures for companies it owns.34 In January 2018, industry

analysis still put Keurig’s market share of US coffee pod sales at 80%.35Industry analysts predicted a

continued high market share for Keurig due to “its strong portfolio of over 75 owned and licensed

coffee brands.”36

         114.     Keurig’s monopoly power was also furthered by businesses it owns that sold K-Cups

during the relevant period, such as Tully’s Coffee Corporation, Timothy’s Coffees of the World,

Inc., Diedrich Coffee Inc., and LNH Holdings, Inc. (Van Houtte).

         115.     Because Compatible Cups are not reasonably interchangeable with other Portion

Packs,37 Keurig locks consumers in to using Compatible Cups by selling its K-Cup Brewers at or

below cost.38 Keurig is then able to recoup and greatly exceed losses on its sales of K-Cup Brewers

by obtaining a 50% margin or more on its K-Cups sales.39



34
   Zeke Turner and Julie Jargon, The Secretive Company that Pours America’s Coffee, THE WALL STREET JOURNAL,
(Mar. 7, 2018), https://www.wsj.com/articles/the-secretive-company-that-pours-americas-coffee-1520440633
35
   See Moody’s Investors Service, Moody’s changes Keurig’s outlook to positive; affirms Ba2 rating (Jan. 17, 2018),
https://www.moodys.com/research/Moodys-changes-Keurigs-outlook-to-positive-affirms-Ba2-rating--PR_378061
36
   Id.
37
   See, supra Relevant Markets, I(B).
38
   GMCR 2015 10-K at p. 2: “As part of our strategy, we work to sell our at-home hot system brewers at attractive
price points which are approximately at cost, or at a loss when factoring in the incremental costs related to sales, in
order to drive the sales of profitable portion packs.”
39
   See Green Mountain 2013 Investor Day Presentation, (Sept. 10, 2013), at p. 164, (located in Bloomberg’s
archives); see also Direct Purchaser Plaintiffs’ Amended Consolidated Class Action Complaint, 1:14-md-02542-
VSB-HBP, D.E. 237, ¶ 100.

                                                          28
           Case 1:21-cv-07493-VSB Document 1 Filed 07/30/21 Page 29 of 71




        116.    Keurig sold billions of dollars in K-Cups annually during the relevant period. In fiscal

year 2012, Keurig’s net sales were $3.9 billion, with 90% of these consolidated net sales resulting

from the combined sales of Single-Serve Brewers (which comprised 22%, or $760 million) and

Portion Packs including K-Cups (which comprised 78%, or $2.7 billion). 40 In fiscal year 2013,

Keurig sold approximately $3.187 billion in Portion Packs, including K-Cups.41 In fiscal year 2015,

Keurig sold approximately $3.645 billion in Portion Packs, including K-Cups.42

        117.    Indeed, during the relevant period Keurig has been able to exercise its monopoly

power in the Compatible Cup Market by profitably raising K-Cup prices by at least 10% to 15%

above competitive levels for extended periods of time without losing significant market share.

        118.    Upon information and belief, Keurig also entered into exclusionary agreements with

office specialty stores, such as Staples. Competitors of Keurig sought to supply Compatible Cups

to Staples, but Staples had an exclusive licensing agreement with Keurig. As a result of that

restrictive agreement, Keurig’s competitors were unable to enter into a supply arrangement with

Staples.

        119.    Keurig has admitted that it has more than 500 Keurig Authorized Distributors, who

are contractually obligated to buy directly from Keurig and to only sell products that are

“authorized” by Keurig.

                           ADDITIONAL FACTUAL ALLEGATIONS

        120.    Upon acquiring Keurig, Incorporated in 2006, GMCR embarked on a multifaceted

campaign to unlawfully dominate and exclude competition in the Compatible Cup Market. The

scheme consisted of several steps, including blocking Internet sales; anticompetitive acquisitions;

40
   See GMCR 2012 Annual Report, http://investor.keuriggreenmountain.com/static-files/e4ccbde6-9847-4b2e-9466-
98fedeaa4bb1 (“GMCR 2012 10-K”) at p. 2
41
   See GMCR 2013 10-K at p. 38.
42
   GMCR 2015 10-K at p. 6

                                                     29
         Case 1:21-cv-07493-VSB Document 1 Filed 07/30/21 Page 30 of 71




sham litigation; numerous exclusionary agreements at multiple levels of the Compatible Cup supply

and distribution chain; disseminating false, misleading, and disparaging statements about the quality

and performance of Competitor Cups; and even changing the design of its brewers to exclude

competition.

          I.   Keurig Attempts To Prevent Internet Distributors From Selling To
               Customers In the At-Home Market Segment

       121.    First, upon information and belief, in 2006, Keurig endeavored to control distribution

of Compatible Cups to consumers in the At-Home Market Segment by forcing distributors to exit

this highly valuable market in which they had invested substantial sums. At least two distributors

objected to this strong-arm tactic by commencing an action in federal court.

       122.    In December 2006, Evans Quality Coffee Service (“Evans”) and Springtime, Inc.

d/b/a Springtime Coffee, Co. (“Springtime”) sued Keurig in the United States District Court for the

District of New Jersey. According to the pleadings in the Evans lawsuit, Evans and Springtime

alleged that they were distributors of Keurig’s brewers and Portion Packs in the Away-From-Home

Market Segment and were later authorized to sell Keurig products nationwide over the Internet,

including to the At-Home Market Segment. Evans and Springtime further alleged that they spent

hundreds of thousands of dollars to develop the infrastructure necessary to distribute Keurig products

to consumers via the Internet. However, after GMCR acquired Keurig, Inc. and had the ability to

distribute via the Internet, Keurig prohibited Evans and Springtime, and allegedly seven other

distributors, from selling to consumers in the At-Home Market Segment over the Internet.

Specifically, Keurig allegedly used its power to force Evans and Springtime into signing a new

distribution agreement as a condition to keep their Keurig Away-From-Home business. Prior to

resolving the lawsuit, the Evans Court issued a preliminary injunction ordering Keurig to honor the



                                                 30
                Case 1:21-cv-07493-VSB Document 1 Filed 07/30/21 Page 31 of 71




pre-acquisition agreements allowing Evans and Springtime to continue sales to consumers over the

Internet.

            II.     Keurig Aggressively Eliminated Potential Competitors Through Successive
                    Acquisitions

           123.     Keurig aggressively eliminated potential competitors, all licensees of Keurig patents,

with the ability to sell during and after patent expiration, through successive acquisitions of Tully’s

Coffee Corporation (2009), Timothy’s Coffees of the World, Inc. (2009), Diedrich Coffee, Inc.

(2010), and LNH Holdings, Inc. (Van Houtte) (2010).

     Date                                 Target                               Price
     March 27, 2009                       Tully’s Coffee                       $40.3 million
     November 13, 2009                    Timothy’s Coffee                     $155.7 million
     May 11, 2010                         Diedrich                             $305.3 million
     December 17, 2010                    Van Houtte                           $907.8 million

           124.     One analyst stated Keurig “eliminated the licensees by buying them. [Keurig] paid

high prices to avoid having to compete with the licensees.” 43 According to that analyst, these

acquisitions made no business sense but for their value in eliminating potential competitors when

Keurig’s patents expired.44

           125.     Having grown into a billion dollar publicly traded company by eliminating and

restraining competition, by 2010 Keurig was poised to exercise its monopoly power without fear that

market entrants could constrain its prices.

         III.     Keurig Pursued Sham Litigation To Restrain Competition

           126.     For many years, Keurig’s monopoly in the Compatible Cup market was protected by

its K-Cup filter patents covering the use of filters in Compatible Cups. However, the two principal

patents associated with Keurig’s filtered K-Cups expired in September 2012.

43
     David Einhorn, GAAP-uccino, Greenlight Capital Value Investing Congress (Oct. 17, 2011), at p. 53.
44
     Id. at 49.

                                                         31
         Case 1:21-cv-07493-VSB Document 1 Filed 07/30/21 Page 32 of 71




       127.      Despite Keurig’s patent protection, some competitors were able to enter the market

prior to September 2012 by creating filter-less Compatible Cups that did not infringe Keurig’s K-

Cup filter patents. One such competitor, TreeHouse, decided to enter the Compatible Cup Market in

or about 2010.

       128.      Thus, in August 2010, TreeHouse subsidiary Sturm introduced the first Compatible

Cups for use in K-Cup Brewers that were not sold by Keurig or under a Keurig license.

       129.      In response to Sturm’s market entrance, Keurig filed a baseless lawsuit (asserting

various infringement, trademark, and false advertising claims) on October 1, 2010, in the United

States District Court for the District of Delaware. Just weeks after Sturm’s Compatible Cups hit the

shelves, Keurig sued Sturm, alleging, in bad faith, that Sturm’s Compatible Cups infringed Keurig’s

patents directed at brewers and methods of using brewers—not even asserting any patents covering

K-Cups themselves. Keurig also alleged that Keurig’s own consumers were infringing Keurig’s

patents on the K-Cup Brewers by using Sturm’s unlicensed Compatible Cups, and that Sturm was

thus also liable for “inducing” infringement by these consumers.

       130.      No reasonable litigant could have realistically expected to succeed on the merits of

such claims, and, thus, Keurig’s complaint was objectively baseless. The action was also subjectively

baseless because Keurig filed the action to interfere with its competitor.

       131.      Sturm asserted the affirmative defense of patent exhaustion and moved for summary

judgment of non-infringement.

       132.      In September 2012, the United States District Court for the District of Delaware

granted summary judgment in favor of Sturm on Keurig’s patent claims.

       133.      Most importantly, the Court held that method patents are exhausted by selling

merchandise that embodies the method. Quoting the Supreme Court in Quanta Computer, Inc. v. LG


                                                  32
          Case 1:21-cv-07493-VSB Document 1 Filed 07/30/21 Page 33 of 71




Elecs., Inc., the court stated that “the authorized sale of an article that substantially embodied a patent

exhausted the patent holder’s rights and prevented the patent holder from invoking patent law to

control post-sale use of the article.”45 Expanding on the Supreme Court’s holding, the Sturm Court

held:
         [P]atent holders may not invoke patent law to enforce restrictions on the post-sale
        use of their patented products. After the first authorized sale to a purchaser who
        buys for use in the ordinary pursuits of life, a patent holder’s patent rights have
        been exhausted.46

        134.     Keurig appealed that decision to the United States Court of Appeals for the Federal

Circuit. The Federal Circuit affirmed the District Court’s ruling and held, on October 17, 2013, that

Keurig was not seeking the proper enforcement of any patent rights, but was rather trying to make

an “end-run” around the patent laws with “a tactic that the Supreme Court has explicitly

admonished.”47
      (a) The Federal Circuit’s holding was clear:

        Keurig sold its patented brewers without conditions and its purchasers therefore
        obtained the unfettered right to use them in any way they chose, at least as against
        a challenge from Keurig ... Here, Keurig is attempting to impermissibly restrict
        purchasers of Keurig brewers from using non-Keurig cartridges by invoking patent
        law to enforce restrictions on the post-sale use of its patented product.48

        135.     The Court noted that the result sought by Keurig “would violate the longstanding

principle that, when a patented item is ‘once lawfully made and sold, there is no restriction on [its]

use to be implied for the benefit of the patentee.’”49

        136.     Keurig also sued another early Compatible Cup Market entrant, Rogers, making

similar claims. In Keurig’s litigation against Rogers, a different federal district court likewise held


45
   553 U.S. 617, 638 (2008).
46
   Keurig, Inc. v. Sturm Foods, Inc., 2012 U.S. Dist. LEXIS 130762 (D. Del. Sept. 13, 2012) (quoting Static Control
Components, Inc. v. Lexmark Int’l, Inc., 615 F. Supp. 2d 575, 582 (E.D. Ky. 2009)).
47
   Keurig, Inc. v. Sturm Foods, Inc., 732 F.3d 1370, 1374 (Fed. Cir. 2013).
48
   Id. (emphasis added).
49
   Id. (quoting Quanta Computer, Inc. v. LG Elec., Inc., 553 U.S. 617, 630 (2008) (quoting Adams v. Burke, 84 U.S.
453, 457 (1873))).

                                                        33
               Case 1:21-cv-07493-VSB Document 1 Filed 07/30/21 Page 34 of 71




on summary judgment that the Compatible Cups at issue could not infringe Keurig’s brewer method

patents under the doctrine of patent exhaustion.50

           137.    Keurig’s lawsuits were objectively baseless and had no realistic expectation for

success on the merits. Keurig’s lawsuits were also subjectively baseless attempts to directly interfere

with the business relationships of its competitors.

         IV.      Keurig Entered Into Numerous Anticompetitive Agreements At Multiple
                  Levels Of The Compatible Cup Supply And Distribution Chain

                      A. Keurig Prevented Potential Competition Through Anticompetitive
                         Licensing Agreements

                           1. Examples of Keurig’s Exclusive Agreements With Competitor
                              Roasters.

           138.    As discussed above, Keurig entered into numerous horizontal multi-year agreements

to convert competing coffee roasters and brands, including some of the world’s largest coffee

retailers. Keurig’s agreements with licensed roasters and brands harm competition because, among

other things, they prevent these brands from also licensing trademarks or entering into manufacturing

agreements with Keurig’s competitors in the Compatible Cup Market.

           139.    For example, in March of 2014, Keurig and Starbucks amended their agreement to

expand the range of Starbucks K-Cup offerings and to eliminate the requirement that Starbucks be

the only super-premium coffee brand available in K-Cups. This amendment enabled Keurig to bring

Peet’s—one of Green Mountain’s and Starbucks’ main competitors—into what Keurig describes as

the licensee “family.”51

50
     Keurig, Inc. v. JBR, Inc., No. CIV.A. 11-11941-FDS, 2013 WL 2304171, at *15 (D. Mass. May 24, 2013), aff’d,
558 F. App’x 1009 (Fed. Cir. 2014)
51
  see also, “Keurig Green Mountain and Starbucks Amend Agreement”, STARBUCKS STORIES & NEWS (Mar. 14,
2014), https://news.starbucks.com/news/starbucks-and-keurig-green-mountain-amend-agreement; Phil Wahba,
Starbucks gives up exclusive license to high-end Keurig pods, CHICAGO TRIBUNE (Mar. 14, 2014),
https://www.chicagotribune.com/business/ct-xpm-2014-03-14-sns-rt-us-starbucks-keuriggreenmountain-20140314-
story.html; Ben Fox Rubin, Starbucks to End Exclusivity Deal with Keurig, THE WALL STREET JOURNAL (Mar. 14,
2014), https://www.wsj.com/articles/starbucks-to-end-exclusivity-deal-with-keurig-1394802962.

                                                        34
           Case 1:21-cv-07493-VSB Document 1 Filed 07/30/21 Page 35 of 71




        140.     Within hours of Keurig announcing the amended Starbucks deal, Keurig and

Northern California-based Peet’s announced that they had reached a multiyear manufacturing and

distribution agreement for Peet’s specialty coffee and tea K-Cups.52 Under this agreement, Keurig

will grind Peet’s coffee and package it in K-Cups, and Peet’s will distribute the K-Cups to grocery

stores, mass merchandisers, club stores, Peet’s retail stores, and the Peet’s website, while Keurig will

distribute Peet’s K-Cups to specialty and department stores and Away-From-Home channels and

sell them through the Keurig.com website.53 In just seven months prior to its agreement with Keurig,

Peet’s experienced “incredible growth and success in the single cup category” and was the largest

unlicensed super-premium single serve coffee.54 Peet’s RealCupsTM were already “available in over

12,000 stores nationwide.”55 The key to Peet’s sudden success appears to be the deal’s grant of

access to the markets that were otherwise foreclosed by Keurig’s anticompetitive conduct.

        141.     Beginning January 1, 2014, Keurig began announcing additional multi-year

exclusive agreements converting its competitors across all market segments. These competitors

include:




52
   Keurig Adds Peet’s Coffee, Alters Starbucks Deal (Mar. 17, 2014),
https://www.manufacturing.net/home/news/13172411/keurig-adds-peets-coffee-alters-starbucks-deal.
53
   Keurig Green Mountain and Peet’s Coffee & Tea Announce Partnership (Mar. 14, 2014 Press Release),
https://www.businesswire.com/multimedia/home/20140314005375/en/.
54
   Id.
55
   Keurig competitor Mother Parkers Tea & Coffee is the owner and manufacturer of the RealCup TM technology and
brand.

                                                      35
          Case 1:21-cv-07493-VSB Document 1 Filed 07/30/21 Page 36 of 71




        (a) Branded beverages Krispy Kreme, 56 Lavazza, 57 Laura Secord® hot chocolate, 58 and
            Café Bustelo;59

        (b) Private Label K-Cups for BJ’s Wholesale Club Wellsley Farms® coffee,60 available
            exclusively at BJ’s locations, through Business to Business (“B2B”) sales and on
            BJs.com;

        (c) Private Label K-Cups for national retailer Target, including its Archer Farms Brand;61

        (d) Private Label K-Cups for W.B. Mason, the largest privately-owned office products
            dealer in the U.S.; and

        (e) Private label K-Cups for Grocery Chains. Keurig is the exclusive manufacturer for:

                 1. Harris Teeter® K-Cups to be sold in store and online at HarrisTeeter.com;62
                    Meijer K-Cups, available exclusively at Meijer stores;63 and

                 2. Java Delight, to be sold by Supervalu, one of the largest grocery wholesalers
                    and retailers in the U.S., in its company owned stores known as Cub Foods,
                    Hornbachers, Shop n/ Save, Shoppers Food & Pharmacy, and Farm Fresh as
                    well as in the 1,800 independent stores it serves.64 Keurig “converted”



56
   The Joy of Krispy Kreme Comes to Keurig (Feb. 10, 2014 Press Release),
https://www.businesswire.com/news/home/20140210005133/en/Joy-Krispy-Kreme-Keurig.
57
   Green Mountain Coffee Roasters and Lavazza to Bring the Flavors of Italy to Keurig (Feb. 20, 2014 Press
Release), https://www.businesswire.com/news/home/20140220005296/en/Green-Mountain-Coffee-Roasters-
Lavazza-Bring-Flavors.
58
   Green Mountain Coffee Roasters Partners with Laura Secord® to Create Hot Chocolate K-Cup®Packs for
Keurig® Single Cup Brewers (Feb. 27, 2014 Press Release), https://www.newswire.ca/news-releases/green-
mountain-coffee-roasters-partners-with-laura-secord-to-create-hot-chocolate-k-cup-packs-for-keurig-single-cup-
brewers-513825051.html.
59
   Cafe Bustelo And Keurig Green Mountain Brew Up Single Cup Partnership (July 18, 2014 Press Release),
https://www.prnewswire.com/news-releases/cafe-bustelo-and-keurig-green-mountain-brew-up-single-cup-
partnership-267648391.html.
60
   BJ’s Members Raise Your Mugs! Wellsley Farms Coffee Now Comes in Convenient K-Cup Packs (June 23, 2014
Press Release), https://www.businesswire.com/news/home/20140623005102/en/BJ%E2%80%99s-Members-Raise-
Mugs%21-Wellsley-Farms-Coffee.
61
   Brian Kelley, Keurig Q3 2014 Earnings Call Transcript, (Aug. 7, 2014), https://seekingalpha.com/article/2392715-
keurig-green-mountains-gmcr-ceo-brian-kelley-on-q3-2014-results-earnings-call-transcript (“The brands we have
announced include Target and its Archer Farms brand, BJ's Wholesale Club and its Wellsley Farms brand, Harris
Teeter and its store brand as well as Nestlé coffee-mate K-Cup packs.”).
62
   Keurig Green Mountain to Bring the Keurig Brewed Seal to Harris Teeter K-Cup Packs (July 9, 2014 Press
Release), https://news.keuriggreenmountain.com/press-release/business/keurig-green-mountain-bring-keurig-
brewed-seal-harris-teeter-k-cup-packs.
63
   Keurig Green Mountain Welcomes Meijer K-Cup Packs into the Keurig Brewed Family (Oct. 23, 2014 Press
Release), http://newsroom.meijer.com/news/keurig-green-mountain-welcomes-meijer-k-cup-packs-into-the-keurig-
brewed-family.
64
   Keurig Green Mountain and SUPERVALU Announce New Java Delight for Keurig Hot Brewers (Oct. 30, 2014
Press Release), https://www.businesswire.com/news/home/20141030005088/en/Keurig-Green-Mountain-
SUPERVALU-Announce-New-Java.

                                                        36
          Case 1:21-cv-07493-VSB Document 1 Filed 07/30/21 Page 37 of 71




                    Supervalu from the Keurig compatible, environment friendly UnCupTM pod,
                    introduced in September 2012.65

        142.    In addition, Keurig has entered into numerous long-term, exclusionary licensing

agreements with other competitor coffee brands. Many, if not all, of these agreements also

unreasonably restrain trade because they dictate where and how licensed K-Cups can be sold, thereby

allowing Keurig to allocate the Compatible Cup market and maintain supra-competitive prices

across licensed brands by controlling output:
        (a) In December 2006, Keurig entered into a multi-year agreement with Caribou under
            which Caribou branded coffee would be packaged and sold in K-Cups.66 The parties
            renewed and amended their agreement in December 2011. 67 Under this agreement,
            Caribou may only sell the K-Cups at Caribou coffee stores and Caribou’s website for
            “At Home” use only. Caribou further agreed to sell Keurig its coffee for Keurig’s
            packaging into K-Cups and granted Keurig a license to use its trademarks in connection
            with the marketing and sale of Caribou K-Cups. Keurig’s agreement with Caribou also
            contains a “Portion Pack Exclusivity” provision prohibiting Caribou from “sell[ing]
            coffee, Tea or Other Hot Beverage Products to any third party for the specific intended
            use of producing Keurig Portion Packs or any other product intended for use in the
            Keurig Brewing System.” 68 The Caribou agreement also prohibits Caribou from
            “licens[ing] any trademarks for use by third parties” in connection with products
            “intended for use with the Keurig Brewing System.”69 The agreement also contains a
            “No Participation in Competing Systems” provision prohibiting Caribou from making
            or supporting Competitive Brewers, such as “Flavia, Kenco and Braun (the Tassimo
            system).”;70

        (b) In May 2013, Keurig entered into a multi-year agreement with The Coffee Bean & Tea
            Leaf, “the oldest and largest privately held specialty coffee and tea retailer in the United




65
   SUPERVALU Launches Java Delight Single Serve Coffee UnCup (Sept. 4, 2012 Press Release),
http://www.businesswire.com/news/home/20120904006429/en/SUPERVALU-Launches-Java-Delight-Single-
Serve-Coffee#.VFMNEPnF8g0.
66
   See QSR Magazine, Keurig and Caribou Coffee Announce Partnership, (Jan. 9, 2007),
https://www.qsrmagazine.com/news/keurig-and-caribou-coffee-announce-partnership
67
   See ECF No. 237-2 at p. 1.
68
   See 2011 Caribou Agreement § 4 at 7.
69
   GMCR Press Release, Keurig Coffee Roasters, Inc. Welcomes The Coffee Bean & Tea Leaf to the Keurig Family
(May 29, 2013), https://www.businesswire.com/news/home/20130529005443/en/Green-Mountain-Coffee-Roasters-
Welcomes-Coffee-Bean.
70
   Id., Section 5 at 7.

                                                     37
          Case 1:21-cv-07493-VSB Document 1 Filed 07/30/21 Page 38 of 71




            States.” Under the agreement, Coffee Bean K-Cups were sold “in a variety of channels”
            beginning in the spring of 2014;71

        (c) In February 2014, Keurig and Krispy Kreme announced a multi-year agreement under
            which Krispy Kreme K-Cups will be available in the grocery, retail, and Away-From-
            Home channels, as well as in Krispy Kreme shops;

        (d) In February 2014, Keurig and Luigi Lavazza S.p.A. announced a multi-year agreement
            to make Lavazza brand coffee available in K-Cups, to be sold at specialty, grocery, and
            Away-From-Home retailers;

        (e) In July 2013, Keurig entered into a multi-year agreement with Cinnabon. Under the
            agreement, Keurig manufactured Cinnabon K-Cups which were sold in the retail and
            commercial channels, as well as in Cinnabon restaurants; and

        (f) In August 2014, Keurig and Kraft Foods Group entered into a high-profile licensing,
            manufacturing, and distribution agreement to make Kraft’s branded coffees—Maxwell
            House®, Gevalia®, Yuban®, and McCafe®—available in Keurig K-Cup format and
            eliminating Keurig’s largest unlicensed competitor remaining in the market. Kraft’s
            coffee brands had 5.4% of the Compatible Cup market.


        143.    Upon information and belief, Keurig has also entered into similar anticompetitive

agreements with Newman’s Own Organics Coffee®, Gloria Jean’s Coffee®, and Wolfgang Puck®.

        144.    According to one analyst report dated October 17, 2011, the “only meaningful coffee

brands that [Keurig] does not have in its portfolio are Maxwell House (i.e., Kraft) and Peet’s.”72 As

previously mentioned, Keurig then entered into agreements with both of these companies in 2014,

giving Keurig control over Compatible Cup sales for all or virtually all prominent coffee brands, as

well as some of the largest, if not the largest, tea brands.

        145.    Upon information and belief, Keurig has also entered into agreements to manufacture

and distribute non-coffee products with companies such as Bigelow®, Twinings®, Swiss Miss®,

Snapple®, Celestial Seasonings®, Campbell’s®, and Coca-Cola®.



71
   GMCR Press Release, Keurig Coffee Roasters, Inc. Welcomes The Coffee Bean & Tea Leaf to the Keurig Family
(May 29, 2013), https://www.businesswire.com/news/home/20130529005443/en/Green-Mountain-Coffee Roasters-
Welcomes-Coffee-Bean.
72
   David Einhorn, GAAP-uccino, Greenlight Capital Value Investing Congress (Oct. 17, 2011), at p. 44.

                                                    38
          Case 1:21-cv-07493-VSB Document 1 Filed 07/30/21 Page 39 of 71




                         2. Keurig Insists That Competitor Cup Makers Must Pay Unjustified
                            Royalties to Become “Authorized” To Access Keurig Brewers

        146.     Keurig insists that Competitor Cup makers take a purported “license” or become

“authorized” to sell Competitor Cups or to have access to Keurig’s extensive distribution network.

        147.     As Brian Kelley stated during the November 20, 2013 investor call, Keurig “will

continue to convert current unlicensed players into licensed Keurig system partners,” noting that

“obviously [its] goal” is to “convert ... as many [Competitor Cup makers] as [it] can.”73

        148.     Industry analyst Stifel has explained that Keurig viewed its “introduction of Keurig

2.0 ... as an opportunity to convert unlicensed [Competitor Cup makers] to licensed partners.” It

further observed that “Green Mountain is pushing retailers on the need to become a licensed partner

before the system closes to prevent losing consumer relevance.”

        149.     In order to become an “authorized” or “licensed” “Keurig system partner,” however,

Keurig demands that its purported “licensees” cede their independent decision-making authority to

Keurig as to where and how many Competitor Cups can be sold by the “licensee.” Such agreements

have the effect of allocating markets, restraining output, and allowing Keurig to maintain supra-

competitive prices.

        150.     Keurig additionally demands a royalty payment or other consideration under the

purported “license,” despite the fact that its K-Cup filter patents expired in 2012. Such monopoly

rents have the effect of raising rivals’ costs, increasing prices, and restraining free and fair

competition on the merits.




73
  Green Mountain Coffee Roasters’ CEO Discusses F4Q 2013 Results - Earnings Call Transcript (Nov. 20, 2013),
https://seekingalpha.com/article/1853341-green-mountain-coffee-roasters-ceo-discusses-f4q-2013-results-earnings-
call-transcript.

                                                       39
           Case 1:21-cv-07493-VSB Document 1 Filed 07/30/21 Page 40 of 71




       151.    Indeed, Keurig’s Investor Day slides, dated September 10, 2013, make no claim that

Keurig’s new “interactive” brewer technology used to “recognize licensed portion packs” and to

exclude Competitor Cups is patented.

       152.    Keurig used the 2.0 K-Cup Brewer launch to coerce Competitor Cup makers to enter

into anticompetitive agreements with Keurig by enlisting the help of Competitor Cup makers’ retail

customers. Specifically, Keurig contacted retailers leading up to the launch of the 2.0 K-Cup Brewer

to inform them that the Competitor Cups they were purchasing would not work in 2.0 K-Cup

Brewers and then inducing those retailers to urge their suppliers of Competitor Cups to contact

Keurig to become “authorized” or “licensed” partners.

       153.    Thus, Keurig’s efforts to “convert” “unlicensed” competitors, such as TreeHouse and

Rogers, to “licensed” or “authorized” Keurig manufacturers only increased in the lead up to the

release of 2.0 K-Cup Brewers. The Federal Circuit’s decision in the Sturm litigation held that

Keurig’s assertion of brewer patents was an impermissible attempt to restrict consumers’ use of

Competitor Cups in 1.0 K-Cup Brewers did not adequately resolve this controversy. That litigation

did not involve any patents on K-Cups or their components themselves, nor did it involve 2.0 K-Cup

Brewers.

                          3. Keurig’s Web of Agreements Between Roasters and
                             Distributors Unlawfully Restrain Competition

       154.    Keurig’s web of exclusive agreements with distributors, and licensed roasters and

brands harm competition because they restrain an enormous amount of competition throughout the

entire Compatible Cup supply and distribution network.

       155.    Upon information and belief, Keurig has entered into this web of anticompetitive and

unduly restrictive exclusionary agreements with coffee roasters and/or coffee and other beverage



                                                40
         Case 1:21-cv-07493-VSB Document 1 Filed 07/30/21 Page 41 of 71




brands to maintain its monopoly position in the Compatible Cup Market by excluding competitors

who refuse to allow Keurig to dictate the pricing, geographical territory, market segments, and/or

channels of distribution in which Compatible Cups may be sold.

       156.    Through these agreements, Keurig can limit competition from lower-priced

Competitor Cups by agreeing not to produce or support competitive Single-Serve Brewers and not

to do business with Competitor Cup makers unless they also become licensed and agree to

anticompetitive terms that exclude competitors and allow Keurig to maintain artificially elevated

prices. These anticompetitive restrictions are not reasonably necessary or tailored to achieve any

procompetitive benefit.

       157.    Because Keurig’s exclusionary agreements dictate where and how licensed K-Cups

can be sold, they allow Keurig to maintain supra-competitive prices across licensed brands by

controlling output. Because Keurig limits the output of licensed K-Cups, selling out quickly by

offering lower prices would not benefit a licensee because the brand could not simply restock its

product to get the benefit of additional sales. This creates a further incentive for Keurig-licensed

coffee brands to renew their agreements with Keurig and to refuse to deal with any Compatible Cup

maker that refuses to take a license or become “authorized” by Keurig, as demanded by Keurig as a

pre-condition for selling Compatible Cups.

       158.    Keurig’s agreements with roasters and brands further restrain competition in the

downstream markets for the sale and distribution of Compatible Portion Packs by giving Keurig

access to and control over those companies’ pre-existing distribution networks. Those distribution

networks are converted into Keurig Authorized Distributors that are prohibited from doing business

with Competitor Cup makers. For example, a company providing distribution for a roaster that enters




                                                41
          Case 1:21-cv-07493-VSB Document 1 Filed 07/30/21 Page 42 of 71




into a non-competition agreement with Keurig becomes a “Roaster Nominated Keurig Authorized

Distributor” or “RNKAD,” which is defined by Keurig as:

        A company that was nominated by a Licensed Roaster and has an effective
        distribution agreement with Keurig that specifies a geographical territory and
        channels of distribution. These companies purchase Keurig Products from Keurig
        and exclusively the nominating Licensed Roaster’s K-Cups from the nominating
        Licensed Roaster, K[eurig]A[authorized]R[e-]D[istributor]s, or Keurig for
        resale.74

        159.     Many Keurig distributors are prohibited from selling Competitor Cups because doing

so would violate the signed Keurig Authorized Distributor (“KAD”) Agreements.

        160.     For example, by the Amended and Restated Purchase and License Agreement entered

into between Keurig and Caribou Coffee Company, Inc. (“Caribou”), on December 20, 2011,

Caribou is prohibited from selling Competitor Cups.75 The Caribou agreement expressly recites the

fact that “Keurig Authorized Distributors” and “Keurig Authorized Re-Distributors” enter into

“distribution agreement[s] with Keurig that specif[y] a geographical territory and channels of

distribution for the purchase ... of [both bulk and non-bulk] quantities of Keurig Brewers from Keurig

and Keurig Portion Packs from Licensed Roasters, [other authorized distributors], or Keurig for

resale.”76

        161.     Together, these agreements severely restrict competition, thereby harming

Competitor cup makers, direct purchasers, and the Single-Serve Brewer, Compatible Cup, and

Portion Pack Markets. Through these exclusive agreements, Keurig has eliminated competition with

the largest roasters and brands that would otherwise have the most financial incentives to enter into

the Single-Serve Brewer Market and to work with Competitor Cup makers to increase output or


74
   License and Distribution Agreement between Keurig, Inc. and Diedrich Coffee, Inc. (Jul. 29, 2003), at 5,
http://www.sec.gov/Archives/edgar/data/947661/000119312508208074/dex1037.htm.
75
   See 2011 Caribou Agreement § 5.
76
   Id. § 1.11.

                                                         42
         Case 1:21-cv-07493-VSB Document 1 Filed 07/30/21 Page 43 of 71




decrease prices. By demanding that companies who contract with Keurig for the supply of K-Cups

accept provisions prohibiting those companies from making or selling K-Cup Brewers, Keurig is

leveraging its monopoly in the Compatible Cup Market to unlawfully maintain its monopoly in the

Single-Serve Brewer Market.

       162.    The restraint on competition in the Single-Serve Brewer Market, in turn, further

restrains competition in the Compatible Cup Market by eliminating new brewers that could

otherwise increase demand for Competitor Cups. Thus, the restraint on K-Cup Brewer sales serves

to further reduce output and maintain supra-competitive K-Cup prices.

       163.    Because Keurig’s K-Cup patents have expired, there is no legitimate justification for

these anticompetitive restrictions, such as division of markets across competitors, or the restraints

placed on dealing with Competitor Cup makers, that could plausibly be grounded in any valid patent

rights. Keurig cannot demand that Competitor Cup makers take a purported “license” or become

“authorized” to sell Competitor Cups.

       164.    Keurig’s lawful right to exclude Competitor Cup makers from the Compatible Cup

Market expired when the patents protecting its K-Cup technology expired in September 2012.

Keurig cannot extend this right beyond the term it was granted by the U.S. Patent Office simply

because it was the first to make K-Cup Brewers or K-Cups. These anticompetitive agreements are

not reasonably necessary nor tailored to achieve any procompetitive benefit. Rather, they are naked

restraints on competition agreed to by companies that would be direct horizontal competitors but for

their agreement not to compete.

       165.    These agreements, with some of the largest beverage brands in the world,

substantially foreclose and unreasonably restrain an enormous amount of competition.




                                                 43
         Case 1:21-cv-07493-VSB Document 1 Filed 07/30/21 Page 44 of 71




        166.    Keurig’s exclusive distribution agreements compound the anticompetitive effects of

its agreements with roasters by substantially foreclosing access not only to those roasters and brands,

but also to the distributors that provide services for those roasters and brands.

        167.    Keurig’s success in eliminating competition is evidenced by its control of the market.

In a November 14, 2013, presentation by Rabobank to the National Automatic Merchandising

Association, entitled “In Pod We Trust,”77 showed K-Cup market share as of September 2013 was

as follows:




77
  “In Pod We Trust”, National Automatic Merchandising Association, (Nov. 14, 2013), t
https://manualzz.com/doc/22759613/in-pod-we-trust---national-automatic-merchandising-
associ...?__cf_chl_jschl_tk__=0d2aa022fa1338e24de44b6e298d5c2db9bb4b81-1622150743-0-
ARPiNnxuzaZl72hicNayWL1IE3L09pPjMrmGU5UYm3Tcde1r_g1-
oUzeNc6vzmL6DnMgGZ75425hG0s2YDs2SrcKbFCroEaG94sZIN5NYuvZJDzHY-
mA_Y1jL_2GCDVOSqXT4F4hFviMWC1MDMgZJHvFC47lZKO_Lxk7cUOMYWV57ucNyUmTz0L-
Das6epiHz6CDcicZI9GKxLD7CgJONCzQMrF0PrWKl0wynFAGBKxUHmd4uqGgmgA5_WH_nkuVlFvtm6KDn
6R_R4lxXgWZZJXNrWqEH1BbpPfgdaytXQRszAteJ4schNIcZqmVW35kA_GxqkjkAqCLyImeV47GOtRdLJuUu
ggGRGhBEgB4nkw62CvtGbSm-
ZGRAgGoVRyf9uaO4qngy6Yv_LwWP_qPgIHrJULwCM39nfft3ovnyh4Ix8PVbJZusH1QMfS1u176Rqx8nwNgjp
SKr8gTkW7l26qCLeiR14MoSoHLW-jtzyaV


                                                  44
             Case 1:21-cv-07493-VSB Document 1 Filed 07/30/21 Page 45 of 71




           168.     In September 2013, Keurig directly or through license agreements controlled more

than 81.7% of the K-Cup drink market, including Green Mountain (45.1%), Smucker (14.3%),

Starbucks (14.2%), Eight O’Clock (5%), and Caribou (3.1%). The chart lists “Private label, Others”

as accounting for 11.6% of the K-Cup market but many of these offerings are also controlled by

Keurig. For example, Keurig produces the private label Kirkland Signature® brand K-Cups for

Costco, the largest U.S. Warehouse Club store, and produces and distributes other licensed brands

as discussed herein.

           169.     According to Keurig’s own data for the fiscal year ending August 4, 2013, Keurig

controlled 92% of the Compatible Cup market, broken out as 48% Owned Brands, 22% Partner

Brands, 18% Licensed Brands, and 3% Licensed Premium Store Brands. The remainder of the

market, a year after patent expiration, consisted of 5% of Unlicensed Brands and 3% of Unlicensed

Private Label K-Cups.

           170.     The “2014 Harris Poll EquiTrend® Coffee Brand of the Year,” revealed that Keurig

owned or licensed the top seven coffee brands: 1. Dunkin’ Donuts, 2. Green Mountain Coffee, 3.

Folgers, 4. Seattle’s Best, 5. Maxwell House, 6. Caribou, and 7. McCafe.78

                         B. Keurig Coerced Machine Manufacturers and Component
                            Suppliers to Enter into Long-Term, Exclusive Contracts Denying
                            Competitors Access To Equipment and Materials

           171.     Because competitor Compatible Cups were high-quality, less-expensive, and

environmentally friendly, consumers started to buy competitor Compatible Cups over K-Cups, and

as a result, Keurig’s dominant share of the Compatible Cups market started to gradually erode.

Keurig responded quickly by coercing machine manufacturers and components suppliers to enter

into long-term, exclusive contracts that categorically denied competitor access to the equipment and


78
     “2014 – Coffee”, The Harris Poll, available at https://theharrispoll.com/2014-coffee/.

                                                            45
          Case 1:21-cv-07493-VSB Document 1 Filed 07/30/21 Page 46 of 71




materials necessary to manufacture Compatible Cups. As a result of these and other anticompetitive

actions, Keurig recaptured most of the Compatible Cup market, so that by November 2014, it

controlled approximately 95% of that market.

        172.     Keurig has entered into unduly restrictive, anticompetitive, and exclusionary

agreements with sellers of the machinery and components used to make K-Cups. For example,

Keurig restricts the ability of machinery manufacturers to sell machinery to Keurig competitors who

intend to use it to make Compatible Cups, but allows machinery manufacturers to sell the same

machinery for other purposes. These anticompetitive agreements cannot be justified by any

purportedly procompetitive purpose, such as to ensure a reliable supply of materials used in K-Cups.

        173.     Suzanne DuLong, Keurig’s Director of Investor Relations, has stated that there are

only two companies in the world making K-Cup packaging equipment and both are under contract

with Keurig. Thus, Keurig’s web of exclusive dealing agreements has further enabled it to impose

an unlawful monopoly in the Compatible Cup Market.

        174.     These agreements were used as a shield to insulate Keurig from competition by

TreeHouse and Rogers. TreeHouse allegedly attempted to purchase a Spee-Dee Holmatic machine

from R.A. Jones & Co. (“R.A. Jones”) to manufacture non-filtered Compatible Cups. On December

19, 2013, a Sales Manager from R.A. Jones allegedly responded in an email, stating:

        175.     “I am quite embarrassed to be writing this email, but it needs to be done. R.A. Jones
is declining to quote the new machine for soluble, non-filtered product.”79




79
  Complaint at ¶ 179, Treehouse Foods, Inc. v. Keurig Coffee Roasters, Inc., No. 14-cv-00905 (S.D.N.Y. Feb. 11,
2014).

                                                       46
            Case 1:21-cv-07493-VSB Document 1 Filed 07/30/21 Page 47 of 71




          176.          Under “the rules,” as described by the R.A. Jones sales manager: “if the cup goes

into a Keurig brewer, [R.A. Jones] cannot quote it.” However, R.A. Jones can still “build equipment

for all types of packages, just not K-Cups or anything that goes into a Keurig brewer.”80

          177.          According to TreeHouse, the R.A. Jones sales manager expressed hope that the

Keurig “agreement will be re-written to allow [R.A. Jones] to pursue this [non-filter Compatible

Cup machinery] business” with TreeHouse.81

          178.          Keurig also unreasonably restrains competitors’ access to the inputs necessary to

make Compatible Cups.

          179.          Upon information and belief, Compatible Cups are made from several components,

including a plastic cup, a foil lid, and a filter. There are few suppliers for each of these components

because Compatible Cup components must generally be custom engineered for use in K-Cup

Brewers. Keurig has entered into exclusive dealing agreements with suppliers of each K-Cup

component, which has forced potential competitors to work with less experienced suppliers at a

higher cost to these potential competitors.82

          180.          Upon information and belief, in 2010, the three main domestic suppliers of the plastic

cups used in K-Cups were Winpak Ltd. (“Winpak”), Phoenix Cups, and Curwood, which at the time

collectively accounted for all or nearly all of the market for the sale of cup components used to

produce K-Cups.83

          181.          Upon information and belief, Keurig competitor TreeHouse approached all three of

these companies to find a supplier to make Compatible Cups.84



80
    Id. at ¶ 180.
81
   Id. at ¶ 181.
82
    Id. at ¶ 187.
83
    See id. at ¶ 188.
84
    See id. at ¶ 189.

                                                         47
            Case 1:21-cv-07493-VSB Document 1 Filed 07/30/21 Page 48 of 71




          182.         Upon information and belief, at that time, Winpak was already supplying TreeHouse

subsidiary Sturm with different types of cups and lids to make products that were not used in K-Cup

Brewers. TreeHouse contacted Winpak to see if Winpak could also supply cups and lids to make

Compatible Cups. After TreeHouse informed Winpak that the cups and lids it sought to purchase

were intended for use in K-Cup Brewers, Winpak refused to supply these materials to TreeHouse.

Winpak still supplies Sturm with lids for products that are not used in K-Cup Brewers.85

          183.         Upon information and belief, TreeHouse also met with Phoenix Cups to see if

Phoenix could supply the plastic cups needed to make Compatible Cups. Phoenix initially agreed to

supply TreeHouse and even began customizing the cups per TreeHouse’s requirements. However,

shortly thereafter, Phoenix informed TreeHouse that it could not supply TreeHouse with plastic cups

for use in K-Cup Brewers due to concerns that TreeHouse was not an “authorized manufacturer”

for Keurig.86

          184.         Because, upon information and belief, Phoenix was free to supply plastic cups for

use in products not intended for K-Cup Brewers. Any restriction prohibiting Phoenix from dealing

with TreeHouse cannot be justified on the purported basis that an exclusive agreement was necessary

to ensure a reliable supply of cups for Keurig.

          185.         Upon information and belief, TreeHouse then contacted Curwood, the only

remaining domestic supplier of plastic cups used to make Compatible Cups known at that time.

Shortly after the initial meeting, during which the parties discussed the possibility of Curwood

supplying TreeHouse with plastic cups for use in K-Cup Brewers, Curwood informed TreeHouse

that Curwood could not work with TreeHouse due to Curwood’s other “obligations.”87


85
   See id. at ¶ 190.
86
   See id. at ¶ 193.
87
   See id. at ¶ 196.

                                                       48
           Case 1:21-cv-07493-VSB Document 1 Filed 07/30/21 Page 49 of 71




         186.      Upon information and belief, as a direct result of these suppliers’ refusal to supply

TreeHouse with the materials necessary to make Compatible Cups, TreeHouse was forced to develop

new cups with a company that was not at that time in the business of manufacturing Compatible Cup

components. Developing new cup components was a more costly and lengthy process as compared

to purchasing cup materials from a company that already produced such components. TreeHouse

incurred additional, unnecessary costs by dealing with a company that lacked the know-how and

expertise required to manufacture cups for use in K-Cup Brewers. As a result, TreeHouse’s start-up

costs were substantially higher than they would have been if TreeHouse had been free to purchase

cups from an experienced cup manufacturer.88

         187.      Upon information and belief, TreeHouse also approached Winpak and LMI

Packaging Solutions (“LMI”), domestic suppliers of foil lids used to make Compatible Cups, to find

a supplier for its Compatible Cups’ foil lids.89

         188.      As detailed above, Winpak allegedly refused to supply TreeHouse with lids after

learning that TreeHouse intended to use the lids in Compatible Cups.

         189.      Upon information and belief, LMI, then a supplier to TreeHouse of other cups and

lids, also allegedly refused to supply TreeHouse with foil lids to make Compatible Cups, citing other

business commitments. These “other business commitments” were to Keurig. After its initial

refusal, LMI later informed TreeHouse that it no longer had a relationship with Keurig, and was,

therefore, now free to do business with TreeHouse.90

         190.      Upon information and belief, once again, because TreeHouse was unable to contract

with experienced domestic lid suppliers, it had to incur additional unnecessary costs by dealing with


88
   See id. at ¶ 198-99.
89
   See id. at ¶ 200.
90
   See id. at ¶ 202-03.

                                                    49
              Case 1:21-cv-07493-VSB Document 1 Filed 07/30/21 Page 50 of 71




a company that lacked the know-how and expertise required to manufacture lids for use in K-Cup

Brewers. As a result, its start-up costs were substantially higher than they would have been if

TreeHouse had been able to purchase lids from an experienced lid manufacturer.91

            191.     Upon information and belief, several filter suppliers allegedly declined to supply

TreeHouse because they were already supplying Keurig with the same product. Thus, TreeHouse

was forced to find a new supplier of filters and adapt TreeHouse’s production process to use the new

products. TreeHouse allegedly had to incur additional costs because TreeHouse had to work with

the new supplier to improve the filter for use in Compatible Cups.92

            192.     As demonstrated by TreeHouse’s experience, these multi-year, exclusive dealing

agreements are not only unduly restrictive and unreasonable in length, but also serve the

anticompetitive purpose of substantially foreclosing competitors from access to resources they need

to compete with Keurig.

            193.     These unduly restrictive agreements also negatively impacted TreeHouse’s ability to

effectively compete in the marketplace, which substantially reduced consumers’ choice for

Compatible Cups and increased the price of Competitor Cups as well as, by extension, allowing

Keurig to continue charging supra-competitive prices for K-Cups.

            194.     Moreover, these anticompetitive agreements cannot be justified by any purportedly

procompetitive purpose, such as to ensure a reliable supply of materials used in K-Cups. As parties

to these agreements have admitted, Keurig does not restrict the ability to sell these same products

for other purposes just so long as those products are not sold to a Keurig competitor who intends to

use them to make Compatible Cups for use in K-Cup Brewers.



91
     See id. at ¶ 204.
92
     See id. at ¶ 206.

                                                     50
            Case 1:21-cv-07493-VSB Document 1 Filed 07/30/21 Page 51 of 71




                      C. Keurig Sold Its K-Cup Brewers At or Below Cost to Consumers
                         and Provided K-Cup Brewers to Businesses For Free As Long
                         As Businesses Agreed to Purchase K-Cups Exclusively from
                         Keurig

          195.    Keurig’s business model depends upon its ability to leverage its Single-Serve Brewer

monopoly to restrain competition and extract monopoly profits from the K-Cups it sells in the

Compatible Cup Market. Specifically, this business model relies on Keurig’s ability to: (i) drive sales

of Keurig’s highly profitable K-Cups by excluding competition for sales of Single-Serve Brewers;

(ii) restrain price competition for Compatible Cups; and (iii) maintain supra-competitive K-Cup

prices for extended periods of time.

          196.    As it admits in its own statements to the public and investors, Keurig sells K-Cup

Brewers at or below cost93 to saturate the market with brewers that are only compatible with the K-

Cup format, thereby locking consumers into using the K-Cup format instead of other types of Portion

Packs.

          197.    K-Cups account for the bulk of Keurig’s profit margin, and Keurig’s earnings come

primarily from its direct or licensed sales of K-Cups, not from its sales of Single-Serve Brewers.

          198.    While Keurig sacrifices its brewer profits to drive K-Cup sales, it recoups and

exceeds its losses on brewer sales by charging supra-competitive prices resulting in a 50% margin

on K-Cups.

          199.    The chart below demonstrates how Keurig has dramatically increased its gross profits

over the time period of 2009–2014, mainly through Portion Pack sales, the majority of which are

sales of K-Cups.




93
     GMCR 2015 10-K at p. 2.

                                                   51
        Case 1:21-cv-07493-VSB Document 1 Filed 07/30/21 Page 52 of 71




         V.    Keurig Purposefully Disseminated False, Misleading, and Disparaging
               Statements About Competitors’ Compatible Cups

       200.   At various times throughout the relevant period, Keurig has made false, misleading,

and disparaging statements with respect to Competitor Cups (collectively, the “Misrepresentations

and Disparagements”).

       201.   The Misrepresentations and Disparagements are part of Keurig’s broader campaign

of anticompetitive conduct and its strategy to unlawfully maintain its monopoly and eliminate

competition in the Compatible Cup Market. In making these Misrepresentations and




                                               52
          Case 1:21-cv-07493-VSB Document 1 Filed 07/30/21 Page 53 of 71




Disparagements, Keurig’s intention was and continues to be to mislead customers with false

information and discourage them from purchasing Competitor Cups.

        202.    Throughout the relevant period, Keurig has misrepresented to current and prospective

purchasers of Competitor Cups that the quality of Competitor Cups is inferior to Keurig’s K-Cups.

Examples of such Misrepresentations and Disparagements include, but are not limited to,

misrepresentations that Competitor Cups:

        203.    will decrease the performance of Keurig Brewers;

        204.    will decrease the overall life of Keurig Brewers;

        205.    will cause damage to Keurig Brewers; and

        206.    will void Keurig Brewers’ One Year Limited Warranty.94

        207.    Keurig has told Rogers’ customers that Rogers’ OneCup Competitor Cup should not

be used with Keurig Brewers because they will “gum up” the machine and the customer’s warranty

on the Keurig Brewer may be voided as a result of such use.95

        208.    In a previously filed Direct Purchaser class action, Rogers’ CFO, Michael L. Sarina,

testified that one effect of Keurig’s Misrepresentations and Disparagements involved foreclosing

Rogers from entering into agreements with certain retailers to supply private label products.96

        209.    Additionally, in the prior-filed Direct Purchaser class action, Rogers’ CFO Sarina

testified that Keurig has made and continues to make these Misrepresentations and Disparagements

to consumers who call Keurig’s customer support telephone line.97

        210.    Purchasers of Competitor Cups have reported Keurig’s Misrepresentations and

Disparagements to competitor customer support lines.

94
   See Guidelines for Inquiries and Requests for Information, KGM00000089-104 at KGM00000095 (“Guidelines”).
95
   Rogers Decl. at ¶ 29.
96
   1:14-md-02542-VSB-HBP, D.E. 237 (Amended Complaint), ¶ 201.
97
   Id., ¶ 202.

                                                    53
          Case 1:21-cv-07493-VSB Document 1 Filed 07/30/21 Page 54 of 71




        211.     On information and belief, complaints from Rogers’ customers demonstrate the

Misrepresentations and Disparagements made by Keurig:

         a. On December 19, 2013, one customer wrote to Rogers Gourmet Coffee & Tea Market:
            “Hello, I just wanted to tell you that my Keurig Coffee pot has stopped making coffee.
            One of the reasons, so they told me was that you[r] coffee doesn’t have their seal of
            approval on it. Even thou[gh] your coffee stated that we can use it. They told me I
            shouldn’t us[e] it... I love your coffee! Please get approved. My coffee pot is only 6
            months old and they wont replace it if I continue to use your cups!!!! Thank you, Lisa.”98

         b. Similarly, on January 10, 2013, another customer wrote to Rogers Gourmet Coffee &
            Tea Market: “I recently purchased San Franciso [sic] bay French Roast coffee K Cup
            PODS. On the Box you mention Keurig, Breville, Mr. Coffee etc. I called Keurig and
            they said NOT to use this POD in the Keurig because it is NOT approved by Keurig
            and can mess up your Keurig coffee maker.”99

         c. On June 16, 2014, a couple wrote to Rogers Gourmet Coffee & Tea Market: “Our
            Keurig 75 stopped making full cups of coffee. When we contacted them they blamed
            the coffee pods we have been using. We purchased three boxes of 160 pods each of
            your coffee and enjoy it immensely. They specifically stated it was not approved for
            their product. We are 75 years old and feel this does not make sense to us but feel you
            should be notified of their response. Any help is greatly appreciated. Sincerely, Joe
            [[]].”100

         d. On June 5, 2014, a customer wrote to Rogers Gourmet Coffee & Tea Market: “Sorry,
            I am so slow in getting back with you. Approximately 2 weeks ago, when our Keurig
            coffee maker, which was about 4 months old, stopped working, we called the help line at
            Keurig to troubleshoot the problem. The customer service lady asked us what pods we
            were using we replied San Francisco Bay pods. She stated that using this brand voided
            our warranty with Keurig. We wanted you to know that Keurig is telling people this. We
            like your brand of coffee and hope that this problem can be resolved...”101

        212.     Online customer reviews for Competitor Cups paint similar pictures. In reviewing

Rogers brand San Francisco Bay Coffee OneCups, an Amazon.com reviewer wrote: “When I called

Keurig for assistance I was informed that this coffee was not a licensed manufacturer of ‘K’ cups



98
   1:14-md-02542-VSB-HBP, D.E. 237, ¶ 205 (citing Declaration of Warren Yamauchi in Support of Plaintiffs’
Motion for a Preliminary Injunction (ECF No. 98) (“Yamauchi Decl.”), at Exhibit 1 (ECF No. 98-1)).
99
   Id. (citing Exhibit 2 (ECF No. 98-2)).
100
    Id. (citing Exhibit 3 (ECF No. 98-3)).
101
    Id. (citing Exhibit 4 (ECF No. 98-4)).

                                                      54
         Case 1:21-cv-07493-VSB Document 1 Filed 07/30/21 Page 55 of 71




and that by using them I would in essence void the warranty on the machine. They did replace the

machine but told me that using non-licensed coffee cups would result in voiding the warranty.”102

Another reviewer wrote, “Not only can they not guaranty the unauthorized K-Cups, they can also

void your warranty.”103

        213.    Online customer reviews for Treehouse brand Grove Square Cappuccino Single

Serve Cups noted similar sentiments. One Amazon.com reviewer wrote, “First of all, tasted pretty

good. BUT, contacted a few Keurig-Cup authorized online sellers and was told by all that Grove

Square are NOT approved by Keurig and using them will void the warranty on your brewer. Was

told they are a ‘pirated’ product.”104 Another reviewer wrote, “Void your warranty???? This warning

should be at the top of the reviewer comments!!!! I never would have ordered it if I had known it

would void my warranty & clog my coffee maker!!!”105

        214.    Keurig made and promoted these Misrepresentations and Disparagements without

any proper factual foundation. On information and belief, at the time of making these statements,

Keurig had not tested any other brands to determine whether Competitor Cups decrease the

performance or overall life of a Keurig Brewer, or cause damage to a Keurig Brewer.106

        215.    On the other hand, as of the filing of the Direct Purchasers Class Action Amended

Complaint, Competitor Cup manufacturer Rogers had conducted between 15,000 and 20,000 tests

of Rogers’ OneCup product in Keurig Brewers and did not discover a single instance in which the

OneCup product caused damage to the Keurig Brewer or caused it to malfunction.107


102
    Customer review, Amazon.com, San Francisco Bay Coffee, Breakfast Blend, 80 OneCup Single Serve Cups,
http://www.amazon.com/review/RHR7BKT16FM6A/.
103
    Id., http://www.amazon.com/review/R20Z2IUX9XADUX/.
104
    Customer review, Amazon.com, Grove Square Cappuccino Variety Pack, 72-Count Single Serve Cup for Keurig
K-Cup Brewers, http://www.amazon.com/review/R155AT1NBWJ62/.
105
    Id., http://www.amazon.com/review/RGTQCLGRIDTHM.
106
    See Guidelines; FAQ from Keurig’s website noting “we do not make or test the other brands.”
107
    1:14-md-02542-VSB-HBP, D.E. 237, ¶ 210 (citing Rogers Decl. at ¶ 30).

                                                    55
          Case 1:21-cv-07493-VSB Document 1 Filed 07/30/21 Page 56 of 71




        216.     Moreover, overwhelmingly favorable reviews of Competitor Cups have shown that

customers consider these products to be of high quality.108

        217.     Keurig continues to make the Misrepresentation and Disparagement that using a

Keurig owned and licensed brand pod will result in “the best beverage experience.”109

        218.     Keurig has also made the Misrepresentations and Disparagement in relation to

Keurig’s K-SelectTM Brewer, stating that “All Keurig® Classic Series models, including our K-

SelectTM brewer, only brew K-Cup® pods.”110

        219.     The current Limited One Year Warranty on Keurig Brewers vaguely states that “Only

the use of Keurig® K-Cup® brand pods and accessories will guarantee the proper functioning and

lifetime of your Keurig® brewer. Any damage to or malfunction of your brewer resulting from the

use of non-Keurig® pods and accessories may not be covered by this warranty or may result in a

service fee if the damage or malfunction is determined to be caused by such use.”111

        220.     In 2015 the Limited One-Year Warranty included with existing Keurig Brewers did

not explicitly indicate that the use of Competitor Cups would void the warranty or cause warranty

issues. 112 Rather, Keurig stated, “Nor does this warranty cover damages caused by services

performed by anyone other than Keurig or its authorized service providers, use of parts other then

[sic] genuine Keurig parts, or external causes such as abuse, misuse, including use in an office setting

or other commercial setting, inappropriate power supply or acts of God.”



108
    Id. ¶ 212 (citing Yamauchi Dec. at ¶ 13).
109
    “Am I limited to only brewing Keurig® brand pods in your K-SelectTM brewer?”, Keurig Support (Sept. 15,
2017), http://support.keurig.com/article?id=kA036000000SpkJ
110
    “What type of pods can I use in the K-SelectTM brewer?”, Keurig Support (Sept. 22, 2017),
http://support.keurig.com/article?id=kA036000000SpkO&retURL=
111
    “Brewer Warranty Information”, Keurig Support (June 22, 2020),
http://support.keurig.com/article?id=kA036000000CJGOCA4
112
    See 1:14-md-02542-VSB-HBP, D.E. 237, ¶ 213 (citing Brewer Support, Keurig.com,
http://www.keurig.com/support/k-cup-brewers#).

                                                       56
             Case 1:21-cv-07493-VSB Document 1 Filed 07/30/21 Page 57 of 71




           221.    Keurig made this vague statement regarding the limitations of its one-year warranty

in violation of the Magnuson-Moss Warranty Act (the “Act”), which strictly prohibits “tie-in” sales

provisions.113

           222.    Tie-in sales provisions link a warranty to the use of other branded products sold by

the same manufacturer. The one exception to the tie-in sales provision of the Act is for those who

can demonstrate to the Federal Trade Commission that the warranted product will not work properly

without a specified item or service.

           223.    Thus, Keurig further leverages its monopoly power in the Single-Serve Brewer

Market by conditioning its brewer warranty on the purchase of its authorized Portion Packs in

violation of the Act.

           224.    Keurig’s Misrepresentations and Disparagements in violation of the Act have the

effect of coercing its brewer customers into buying K-Cups, or other Keurig licensed cups, rather

than competing with Competitor Cups on the basis of quality and price.

           225.    In disseminating these Misrepresentations and Disparagements, Keurig’s purpose

was and continues to be to mislead consumers with false information and discourage them from

purchasing and/or dealing in Competitor Cups.

           226.    Thus, Defendant’s use of Misrepresentations and Disparagements is another

unlawful method by which Plaintiff is deprived of the choice of purchasing high-quality, less-

expensive, and environmentally friendly Competitor Cups and forced to pay supra-competitive

prices for K-Cups.




113
      Magnuson-Moss Warrant Act, 15 U.S.C. § 2301 (1975).

                                                      57
          Case 1:21-cv-07493-VSB Document 1 Filed 07/30/21 Page 58 of 71




          VI.     Keurig’s Specifically Designed Its 2.0 K-Cup Brewer with Lock-
                  OutTechnology to Block Competition from Compatible Cups

        227.     With its 2.0 K-Cup Brewer, Keurig sought to impose an exclusionary technological

barrier to prevent consumers and commercial customers of K-Cup Brewers from using Competitor

Cups and to coerce retailers into replacing low-priced Competitor Cups with K-Cups.

        228.     In September 2014, Keurig launched its 2.0 K-Cup Brewers with “interactive

technology” which Keurig alleges will instruct the brewers on the “recipes” to use (i.e., set

temperatures, brewing size, water pressure and other categories) to “ensure the system delivers on the

promise of excellent quality beverages, produced simply and consistently every brew.”114

        229.     The so-called “breakthrough innovation” was in fact old. For example, Bosch had for

some time been selling its Tassimo brewer with “IntellibrewTM” barcode technology that is

advertised as allowing the bar code on each T-disc to tell the brewer the exact temperature, cup size,

and brewing time in order to purportedly make the “perfect cup.”

        230.     Based upon expert analysis, it appears that there may not be interactive technology

on the 2.0 K-Cup lids at all. 115 The only information on the 2.0 K-Cup lids that the lock-out

technology is designed to identify is whether the K-Cup is a Keurig product. There is no imprint or

ring containing “interactive technology” conveying “recipe” information:

        The ink on the K-Cup lid is static and does not change when “read.” Moreover,
        none of the 2.0 K-Cups I examined varied in terms of the fluorescent ink marking
        used. As such, it is my opinion that it is unlikely that the florescent ring on the 2.0
        cups will be used on the Keurig 2.0 K-Cup Brewer to change brew settings (e.g.,
        temperature, size or pressure) based on the K-Cup inserted.116

        231.     Simply put, the florescent ring on the 2.0 K-Cups was not intended to, nor does it

actually enhance the beverage making process. Instead, it is part of Keurig’s attempt to prevent

114
    See “Keurig 2.0 machines to feature RFID-limited K-cups”, Consumer Affairs (Mar. 3, 2014),
https://www.consumeraffairs.com/news/keurig-20-machines-to-feature-rfid-limited-k-cups-030314.html
115
    See 1:14-md-02542-VSB-HBP, (D.E. 12-1), Declaration of Larry F. Stewart dated June 16, 2014, at ¶¶ 21-33.
116
    Id. at ¶ 33.

                                                        58
         Case 1:21-cv-07493-VSB Document 1 Filed 07/30/21 Page 59 of 71




Competitor Cups from being used in the Keurig 2.0 K-Cup Brewer, prevent competitors from being

able to compete in the Compatible Cup Market, and to continue to extract monopoly profits from the

Compatible Cup Market.

       232.    Keurig’s announced new technology threatened to eliminate competitive access to

2.0 K-Cup Brewers as well as consumer and retail customer choice by technologically tying the

purchase of K-Cups to the purchase of K-Cup Brewers for the anticompetitive purpose of locking

out Compatible Cups. By tying 2.0 K-Cup purchases to 2.0 K-Cup Brewer purchases, Keurig

intended to leverage its monopoly over the Single-Serve Brewer Market to exclude competition in

the Compatible Cup Market.

       233.    Even if Keurig was able to articulate a consumer benefit for its lock-out strategy, any

such purported benefit would not, in any event, outweigh its anticompetitive effects. Consumers

generally prefer having the ability to choose from a greater variety of Compatible Cups.

       234.    As industry news editor Keith Nunes explained, in fact “Keurig 2.0 is the company’s

answer” to the question of “how would it protect its market share.”117

       235.    And, as one financial analyst observed, “the introduction of a new closed system,

dubbed Keurig 2.0, which will only use licensed K-Cups . . . will effectively hold consumers, who

can currently shop for the lowest-priced (albeit likely unlicensed K-Cup) hostage to higher prices.

With the new machines, Keurig is effectively cutting off competition. I know, I know, a monopoly

is good, but marketplace/consumer confusion isn’t.”118




117
    Keith Nunes, GMCR playing hardball with Keurig 2.0, FOOD BUSINESS NEWS (Nov. 21, 2013),
http://www.foodbusinessnews.net/articles/news_home/Business_News/2013/11/GMCR_playing_hardball_with_Ke
u.aspx?ID=%7B58DC5419-F51B-486C-8328-64CD811AFC81%7D&cck=1.
118
    Herb Greenberg, Cramer vs. Greenberg: The Battle of Keurig, THE STREET (Nov. 21, 2013),
http://www.thestreet.com/story/12119516/1/cramer-vs-greenberg-the-battle-of-green-mountain html.

                                                  59
          Case 1:21-cv-07493-VSB Document 1 Filed 07/30/21 Page 60 of 71




        236.     Accordingly, Keurig’s President and CEO in 2013 “expect[ed] [the] unlicensed

[competitor Compatible Cup] share of the system to . . . begin to decline in the second half [of fiscal

2014] and thereafter,” as prior generations of K-Cup Brewers are replaced, corresponding roughly

with the introduction of the 2.0 K-Cup Brewer.119

        237.     Prior to the launch of the 2.0 K-Cup Brewer, Keurig began a campaign to mislead or

coerce Compatible Cup makers to enter into exclusive licensing agreements with Keurig by enlisting

the help of their retail customers. Specifically, upon information and belief, Keurig contacted

retailers to inform them that the Compatible Cups they have been purchasing from Keurig

competitors will not work in 2.0 K-Cup Brewers. Keurig encouraged those retailers to pressure their

suppliers into becoming “authorized” or “licensed” partners.

        238.     Keurig’s anticompetitive business practices caused retailers to express concern to at

least one maker of non-licensed Competitor Cups. Specifically, upon information and belief, retailers

told Rogers in the 2014–2015 time frame that they would delay purchasing decisions until they can

confirm whether the Keurig 2.0 K-Cup Brewers will be compatible with Competitor Cups. The

following well-known and large retailers have expressed concern about purchasing Competitor Cups

and, therefore, delayed purchasing Competitor Cups: ADM Vending, A&P, Associated Services,

Bed Bath & Beyond, Big Y, Bozzutos, Coffee Pause, Costco, Delhaize, Diamond Rock Spring,

Evans Coffee, Fairway, Garber Broz, Kroger, Ingles, Northeast Coffee Distributing Corp., One Cup

Coffee, Price Rite, Quill, Shoprite, Staples, U.S. Coffee, and Wakefern.




119
   Brian Kelley, Keurig Q4 2013 Earnings Call Transcript, (Nov. 20, 2013),
https://seekingalpha.com/article/1853341-green-mountain-coffee-roasters-ceo-discusses-f4q-2013-results-earnings-
call-transcript.

                                                       60
         Case 1:21-cv-07493-VSB Document 1 Filed 07/30/21 Page 61 of 71




        239.    These retailers’ hesitancy to purchase and stock Competitor Cups indicates that

Plaintiff was deprived of the choice of purchasing high-quality, less-expensive, and environmentally

friendly Competitor Cups and was, instead, forced to pay supra-competitive prices for K-Cups.

            THE ANTICOMPETITIVE EFFECTS OF KEURIG’S UNLAWFUL
                MONOPOLIZATION OF THE RELEVANT MARKETS

        240.    Keurig’s above-described anticompetitive acts had serious anticompetitive effects on

competition in the Single-Serve Brewer and Compatible Cup Markets overall and resulted in BJ’s

paying supra-competitive prices for K-Cups.

        241.    With little to no competition, depending on the line of business, Keurig has been able

to charge supra-competitive prices for K-Cups. As a result, BJ’s has been forced to pay at least 10%

to 15% more for Keurig-owned and licensed K-Cups than it would have in the absence of Keurig’s

unlawful anticompetitive conduct.

        242.    At least twice during the relevant period, Keurig raised K-Cup prices approximately

12%. While Keurig claimed such price increases were caused by rising input costs, industry sources

state that commodity input prices are insignificant to K-Cup pricing. As one Compatible Cup

manufacturer stated, “[o]nly a small amount of coffee is in each cup. The price of the coffee is an

insignificant factor in the cost of our production.”120 A sales executive for a global private-label food

manufacturer also explained that “single-cup products are relatively shielded from even a sudden

upturn in raw coffee pricing.”121 Similarly, a marketing director for a private-label coffee producer

said “[c]ommodity costs are pretty irrelevant on the single-cup buyer side. This is not a product type

that goes up when coffee costs rise and down when they fall.”122 Indeed, upon information and belief,



120
    Reverdy Johnson, Private-Label Threat Brewing for Green Mountain’s K-Cups, BLUESHIFT REPORT (July 3,
2013), http://blueshiftideas.com/reports/071302PrivateLabelThreatBrewingforGreenMountainsKCups.pdf.
121
    Id.
122
    Id.

                                                   61
         Case 1:21-cv-07493-VSB Document 1 Filed 07/30/21 Page 62 of 71




Keurig’s CEO has admitted that its K-Cups are “insulated from rising coffee commodity costs due

to a built-in price premium” and, as a result, “single-cup pricing has continued to premiumize the

category regardless of what the commodity prices of coffee have done.”

       243.    Keurig’s anticompetitive conduct has also limited the number and variety of

competitive Compatible Cup beverages available to BJ’s. By foreclosing access to markets, inputs,

suppliers, distributors, and brands, Keurig has limited the output, distribution, and availability of

Competitor Cups. As a result, consumers and commercial customers like BJ’s have been impeded

or entirely prevented from accessing the types and flavors of beverages offered by competitor

Compatible Cup makers.

       244.    Restricted access to competitors’ Compatible Cups has been especially harmful to

consumers who prefer the taste, flavor, and/or quality of such cups over Keurig-owned or licensed

K-Cups. Keurig’s restriction of this access has prevented BJ’s from purchasing Compatible Cups

and providing those cups to consumers, which would expand BJ’s business.

       245.    Consumer choice has been further limited because competitors disadvantaged by

Keurig’s anticompetitive acts have suffered a diminished capacity to invest in research and resources

needed to develop new products and to improve the quality of their existing Compatible Cups.

       246.    Moreover, the introduction of Keurig’s 2.0 K-Cup Brewer threatened to further harm

competition and consumers in the future. Keurig already controlled approximately 95% of the

Compatible Cup Market and attempted to substantially foreclose competitor Compatible Cup makers

from the balance of the market by locking Competitor Cups out of the market for new brewers and

the replacement of prior generations of K-Cup Brewers.

       247.    In fact, as described above, Keurig’s 2.0 K-Cup Brewer launch immediately harmed

competition. For example, upon information and belief Keurig launched the 2.0 K-Cup Brewer to


                                                 62
            Case 1:21-cv-07493-VSB Document 1 Filed 07/30/21 Page 63 of 71




induce retailers and distributors to cease doing business with Competitor Cup manufacturers and

sellers.

           248.   The unlawful elimination of Compatible Cup competition harmed and will continue

to harm consumers like Plaintiff by maintaining or raising K-Cup prices at supra-competitive levels

and by eliminating consumer choice.

                                        CAUSES OF ACTION

                                           COUNT ONE
                                          Monopolization
                     (Violation of Section 2 of the Sherman Act, 15 U.S.C. § 2)

           249.   Plaintiff hereby incorporates each preceding and succeeding paragraph as if fully set

forth herein.

           250.   Keurig, as alleged herein, has and had monopoly power in the Single-Serve Brewer

and Compatible Cup Markets, including the power to control prices and exclude competition.

           251.   Keurig has willfully and intentionally engaged in anticompetitive conduct in order to

unlawfully maintain its monopoly in these markets, in violation of Section 2 of the Sherman Act, 15

U.S.C. § 2.

           252.   Keurig has unreasonably restrained, and further threatens to unreasonably restrain

competition in the Single-Serve Brewer and Compatible Cup Markets by:

                 coercing manufacturers of the machinery and components necessary to make

                  Compatible Cups to enter into anticompetitive agreements that restrain market entry,

                  exclude competitors, limit output, and raise competitors’ costs;

                 agreeing with competitor roasters and coffee brands to enter into anticompetitive

                  agreements to exclude competitors, allocate markets, and/or limit output;




                                                   63
Case 1:21-cv-07493-VSB Document 1 Filed 07/30/21 Page 64 of 71




    coercing distributors and retailers to enter into long-term, exclusive anticompetitive

     agreements that restrain market entry, exclude competitors, and/or limit output;

    aggressively eliminating potential competitors through successive anticompetitive

     acquisitions;

    filing objectively and subjectively baseless (“sham”) litigation against competitors

     for the purpose of interfering with their ability to compete in the Compatible Cup

     Market;

    misusing its brewer patents by attempting to impermissibly broaden their scope

     to cover Competitor Cups, and by conditioning consumers’ use of the patented K-

     Cup Brewers on the use of its unpatented K-Cups and engaging in an unlawful tying

     arrangement;

    announcing an anticipated tie of the purchase of K-Cups to the purchase of 2.0 K-

     Cup Brewers in order to unreasonably restrain competition from Competitor Cup

     makers;

    raising rivals’ costs above those that would exist under competitive conditions by

     coercing Competitor Cup makers to enter purported “licenses” that restrict output and

     require the payment of improper “royalty” payments; and

    making material misrepresentations and omissions to retailers, distributors, and end

     customers, including but not limited to, misrepresentations and omissions regarding

     the compatibility, performance, safety, and quality of Competitor Cups as compared

     to K-Cups in order to perpetuate its Compatible Cup Market (or in the alternative,

     Portion Pack Market) monopolies by deterring customers from doing business with

     Competitor Cup makers and thereby also dissuading other potential competitors from


                                      64
          Case 1:21-cv-07493-VSB Document 1 Filed 07/30/21 Page 65 of 71




                entering the market. As set forth in great detail above, Keurig’s misrepresentations

                were (1) clearly false, (2) clearly material, (3) clearly likely to induce reasonable

                reliance, (4) made to buyers without knowledge of the subject matter, (5) continued

                for prolonged periods, and (6) not readily susceptible of neutralization or other offset

                by Compatible Cup makers.

        253.    While many of these anticompetitive acts themselves constitute individual antitrust

violations on a stand-alone basis, together they support a broader monopolization claim.

        254.    As a direct and proximate result of Keurig’s anticompetitive and monopolistic

conduct, Plaintiff has been damaged by, among other things: (i) Keurig’s ability to charge supra-

competitive prices for K-Cups; and (ii) the reduced output and availability of consumers’ preferred

Compatible Cups.

                                         COUNT TWO
                                        Exclusive Dealing
            (Violation of Sections 1 & 2 of the Sherman Act, 15 U.S.C. §§ 1, 2, and
                          Section 3 of the Clayton Act, 15 U.S.C. § 14)

        255.    Plaintiff hereby incorporates each preceding and succeeding paragraph as though

fully set forth herein.

        256.    As detailed above, Keurig has monopoly power in the Single-Serve Brewer and

Compatible Cup Markets, including the power to control prices and exclude competition. Keurig has

willfully and intentionally entered into anticompetitive, exclusionary, and unjustified agreements

with machine suppliers, component suppliers, competitor roasters, competitor coffee brands, and

retailers, creating high barriers to entry and unreasonably excluding competitors in the Single-Serve

Brewer and Compatible Cup Markets.

        257.    These exclusive dealing agreements are unreasonably restrictive in terms of breadth,

duration, and market coverage.

                                                  65
          Case 1:21-cv-07493-VSB Document 1 Filed 07/30/21 Page 66 of 71




        258.    This web of exclusive dealing agreements cannot be justified by any purportedly

procompetitive purpose, such as to ensure a reliable supply of materials used in K-Cups, because

Keurig does not restrict the ability to sell the same products for purposes other than for use in K-Cup

Brewers. Thus, Keurig’s exclusive dealing agreements are not only unduly restrictive and

unreasonable in length, but also serve the anticompetitive purpose of cutting competitors off from

resources they need to compete with Keurig.

        259.    This conduct substantially foreclosed competition in the Compatible Cup Market.

        260.    Because this conduct involves exclusionary agreements between two or more

unaffiliated entities, this conduct violates Section 1 of the Sherman Act, 15 U.S.C. § 1. These

exclusionary agreements also violate Section 2 of the Sherman Act, 15 U.S.C. § 2, because these

agreements constitute anticompetitive acts intended to maintain Keurig’s monopoly in the

Compatible Cup Market.

        261.    As a direct and proximate result of Keurig’s anticompetitive and monopolistic

conduct, Plaintiff has been damaged by, among other things: (i) Keurig’s ability to charge supra-

competitive prices for K-Cups; and (ii) the reduced output and availability of consumers’ preferred

Compatible Cups.

                                        COUNT THREE
                                      Monopoly Leveraging
                    (Violation of Section 2 of the Sherman Act, 15 U.S.C. § 2)

        262.    Plaintiff hereby incorporates each preceding and succeeding paragraph as though

fully set forth herein.

        263.    As detailed above, Keurig has monopoly power in the Single-Serve Brewer Market,

including the power to control prices and exclude competition.




                                                  66
          Case 1:21-cv-07493-VSB Document 1 Filed 07/30/21 Page 67 of 71




        264.    Keurig has willfully and intentionally used its monopoly power in the Single-Serve

Brewer Market to gain or attempt to gain or maintain monopoly power in the Compatible Cup

Market, specifically, by selling K-Cup Brewers at or below cost to lock consumers into the K-Cup

format, then coercing companies, whose business depends on access to K-Cup Brewers, to sign

anticompetitive agreements prohibiting them from dealing with Keurig’s competitors in the

Compatible Cup Market.

        265.    Keurig further continued to leverage its monopoly power in the Single-Serve Brewer

Market to gain or attempt to gain or maintain monopoly power in the Compatible Cup Market by

tying 2.0 K-Cup purchases to purchases of its 2.0 K-Cup Brewers, which purportedly contain

“interactive technology” which locks out the use of Competitor Cups that cannot be justified on the

basis of any legitimate consumer benefit.

        266.    Keurig willfully has acquired or maintained monopoly power by the exclusionary

conduct detailed above, rather than through legitimate business acumen, skill, efficiency or

legitimate innovation.

        267.    As a direct and proximate result of Keurig’s anticompetitive and monopolistic

conduct, Plaintiff has been damaged by, among other things: (i) Keurig’s ability to charge supra-

competitive prices for K-Cups; and (ii) the reduced output and availability of consumers’ preferred

Compatible Cups.

                                         COUNT FOUR
                          Attempted Monopolization in the Alternative
                    (Violation of Section 2 of the Sherman Act, 15 U.S.C. § 2)

        268.    Plaintiff hereby incorporates each preceding and succeeding paragraph as though

fully set forth herein.




                                                67
          Case 1:21-cv-07493-VSB Document 1 Filed 07/30/21 Page 68 of 71




        269.    As detailed above, Keurig has monopoly power, or at a minimum, a dangerous

probability of success in acquiring monopoly power, in the Single-Serve Brewer and Compatible

Cup Markets, including the power to control prices and exclude competition.

        270.    Keurig has willfully, knowingly, and with specific intent to do so, attempted to

monopolize the Single-Serve Brewer and Compatible Cup Markets, in violation of Section 2 of the

Sherman Act, 15 U.S.C. § 2.

        271.    Keurig’s anticompetitive conduct alleged herein has been directed at accomplishing

the unlawful objective of controlling prices and/or preventing competition in the Single-Serve

Brewer and Compatible Cup Markets. Keurig’s ongoing anticompetitive conduct presents a

dangerous probability that Keurig will succeed, to the extent it has not already, in its attempt to

monopolize the Single-Serve Brewer and Compatible Cup Markets.

        272.    As a direct and proximate result of Keurig’s anticompetitive and monopolistic

conduct, Plaintiff has been damaged by, among other things: (i) Keurig’s ability to charge supra-

competitive prices for K-Cups; and (ii) the reduced output and availability of consumers’ preferred

Compatible Cups.

                                        COUNT FIVE
                              Declaratory and Injunctive Relief
                  (Under Sections 1 & 2 of the Sherman Act, 15 U.S.C. §§ 1, 2)

        273.    Plaintiff hereby incorporates each preceding and succeeding paragraph as though

fully set forth herein.

        274.    Plaintiff seeks declaratory and injunctive relief under the federal antitrust laws.

        275.    Plaintiff’s allegations described herein constitute violations of §§ 1 and 2 of the

Sherman Act.

        276.    Keurig effectuated a scheme to restrain trade and monopolize a market.


                                                  68
           Case 1:21-cv-07493-VSB Document 1 Filed 07/30/21 Page 69 of 71




          277.   There is and was no legitimate, non-pretextual procompetitive business justification

for Keurig’s conduct that outweighs its harmful effect.

          278.   As a direct and proximate result of Keurig’s anticompetitive scheme, as alleged

herein, Plaintiff was harmed as aforesaid.

          279.   The goal, purpose, and/or effect of the scheme was to prevent and/or delay

competition to continue charging supra-competitive prices for K-Cups without a substantial loss of

sales.

          280.   The Keurig anticompetitive agreements alleged herein should be declared invalid and

unenforceable.

          281.   Plaintiff has been injured to its business or property by reason of Keurig’s antitrust

violations alleged in this Complaint. Its injury consists of paying higher prices for K-Cups than it

would have paid in the absence of these violations. These injuries will continue unless halted.

          282.   Plaintiff, pursuant to Fed. R. Civ. P. 57 and 28 U.S.C. § 2201(a) hereby seeks a

declaratory judgment that Keurig’s conduct constitutes a violation of §§ 1 and 2 of the Sherman Act.

          283.   Plaintiff further seeks equitable and injunctive relief pursuant to § 16 of the Clayton

Act, 15 U.S.C. § 26, and other applicable law, to correct the anticompetitive effects caused by

Keurig’s unlawful conduct.

                                          COUNT SIX
                                       Unfair Competition
         (Violation of Chapter 93A of the Massachusetts General Law, Mass. G.L.c. 93A)


          284.   Plaintiff hereby incorporates each preceding and succeeding paragraph as though

fully set forth herein.

          285.   Keurig’s acts and practices detailed above violate Massachusetts’ consumer

protection laws, Mass. Gen. Laws ch. 93A, § 1, et seq., which prohibit, inter alia, unfair methods of

                                                   69
         Case 1:21-cv-07493-VSB Document 1 Filed 07/30/21 Page 70 of 71




competition and unfair or deceptive acts or practices in the conduct of any trade or commerce, id. §

2.

       286.    Keurig’s conduct and practices have substantial anticompetitive effects in

Massachusetts, including increased prices and costs.

       287.    Plaintiff was harmed by Keurig’s anticompetitive conduct in a manner that the

Massachusetts consumer protection laws were intended to prevent when it paid more for K-Cups

than it would have paid in a competitive market. Plaintiff has suffered and continues to suffer

damages as a result of Keurig’s conduct.

                                    PRAYER FOR RELIEF

       288.    WHEREFORE, Plaintiff demands a trial by jury and respectfully requests:

                a. Pursuant to 28 U.S.C. § 2201, a declaration that Keurig has monopolized,
                   or in the alternative, attempted to monopolize, the Compatible Cup Market
                   in violation of Section 2 of the Sherman Act, 15 U.S.C. § 2;

                b. Pursuant to 28 U.S.C. § 2201, a declaration that Keurig’s exclusive dealing
                   agreements are unreasonable and unenforceable restraints of trade that
                   violation Sections 1 and 2 of the Sherman Act, 15 U.S.C. §§ 1, 2, and
                   Section 3 of the Clayton Act, 15 U.S.C. § 14;

                c. Pursuant to 28 U.S.C. § 2201, a declaration that Keurig has unlawfully
                   misused its patents, filed sham litigation and used its monopoly power in
                   the Single-Serve Brewer Market to monopolize the Compatible Cup
                   market, in violation of Section 2 of the Sherman Act, 15 U.S.C. § 2;

                d. Pursuant to 15 U.S.C. § 15, compensatory and trebled damages resulting
                   from Keurig’s violations of the Sherman Act;

                e. Pursuant to 15 U.S.C. § 26, permanent injunctive relief preventing Keurig
                   from continuing the unlawful acts in violation the Sherman Act;

                f. Pursuant to 28 U.S.C. § 2202, such further relief as may be necessary of
                   proper based upon this Court’s declaratory judgments;

                g. Pursuant to Mass. Gen. Laws ch. 93A, § 1, et seq., compensatory and trebled
                   damages resulting from Keurig’s violations of the Massachusetts Consumer
                   protection laws;

                                                 70
          Case 1:21-cv-07493-VSB Document 1 Filed 07/30/21 Page 71 of 71




                 h. Plaintiff’s costs, expenses, and reasonable attorneys’ fees in bringing this
                    action; and

                 i. Such other relief as this Court may deem just and proper.

                                   JURY TRIAL DEMANDED

Pursuant to Federal Rule of Civil Procedure 38, Plaintiff demands a trial by jury in this action of

all issues so triable.


Respectfully submitted,


Dated: July 30, 2021                                  /s/ Philip J. Iovieno

                                                      Philip J. Iovieno
                                                      Nicholas A. Gravante, Jr.
                                                      Karen C. Dyer
                                                      Jack G. Stern
                                                      Gillian Groarke Burns
                                                      Mark A. Singer
                                                      Elizabeth R. Moore
                                                      CADWALADER, WICKERSHAM & TAFT LLP
                                                      200 Liberty Street
                                                      New York, NY 10281
                                                      Tel: (212) 504-6000
                                                      Fax: (212) 504-6666
                                                      E-mail: philip.iovieno@cwt.com
                                                               nicholas.gravante@cwt.com
                                                               karen.dyer@cwt.com
                                                               jack.stern@cwt.com
                                                               gillian.burns@cwt.com
                                                               mark.singer@cwt.com
                                                               elizabeth.moore@cwt.com




                                                 71
